     Case 2:90-cv-00520-KJM-DB Document 6976-4 Filed 12/07/20 Page 1 of 73


 1    XAVIER BECERRA, State Bar No. 118517                   PAUL B. MELLO, State Bar No. 179755
      Attorney General of California                         LISA M. POOLEY, State Bar No. 168737
 2    MONICA N. ANDERSON, State Bar No. 182970               SAMANTHA D. WOLFF, State Bar No. 240280
      Senior Assistant Attorney General                      LAUREL E. O’CONNOR, State Bar No. 305478
 3    ADRIANO HRVATIN, State Bar No. 220909                  HANSON BRIDGETT LLP
      Supervising Deputy Attorney General                      1676 N. California Boulevard, Suite 620
 4    ELISE OWENS THORN, State Bar No. 145931                  Walnut Creek, CA 94596
      NAMRATA KOTWANI, State Bar No. 308741                     Telephone: (925) 746-8460
 5    KYLE A. LEWIS, State Bar No. 201041                       Fax: (925) 746-8490
      LUCAS HENNES, State Bar No. 278361                        E-mail: PMello@hansonbridgett.com
 6    Deputy Attorneys General                               Attorneys for Defendants
       1300 I Street, Suite 125
 7     P.O. Box 944255                                       ROMAN M. SILBERFELD, State Bar No. 62783
       Sacramento, CA 94244-2550                             GLENN A. DANAS, State Bar No. 270317
 8     Telephone: (916) 210-7318                             ROBINS KAPLAN LLP
       Fax: (916) 324-5205                                     2049 Century Park East, Suite 3400
 9     E-mail: Elise.Thorn@doj.ca.gov                          Los Angeles, CA 90067-3208
      Attorneys for Defendants                                 Telephone: (310) 552-0130
10                                                             Fax: (310) 229-5800
                                                               E-mail: RSilberfeld@RobinsKaplan.com
11                                                           Special Counsel for Defendants

12                            IN THE UNITED STATES DISTRICT COURT

13                          FOR THE EASTERN DISTRICT OF CALIFORNIA

14                                      SACRAMENTO DIVISION

15

16
      RALPH COLEMAN, et al.,                               2:90-cv-00520 KJM-DB (PC)
17
                                            Plaintiffs, DECLARATION OF CHARLES SCOTT,
18                                                      M.D., IN SUPPORT OF DEFENDANTS’
                    v.                                  RESPONSE TO NOVEMBER 19, 2020
19                                                      ORDER

20    GAVIN NEWSOM, et al.,
21                                       Defendants.

22

23           I, Charles Scott, M.D., declare as follows:

24           1.     I am a Professor of Clinical Psychiatry at the University of California, Davis. I am

25    licensed to practice medicine in California and Alaska and am board-certified by the American

26    Board of Psychiatry and Neurology (ABPN) in four separate areas of psychiatry. I have ABPN

27    qualifications in General Psychiatry, Child and Adolescent Psychiatry, and Added Qualifications

28    in Forensic Psychiatry and Addiction Psychiatry. I have served as the Forensic Psychiatry
                                                     1
                                      Scott Decl. Supp. Defs.’ Resp. Nov. 19 Order (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6976-4 Filed 12/07/20 Page 2 of 73


 1    Fellowship Training Director at the University of California, Davis since October of 1998 and as

 2    the Chief, Division of Psychiatry and the Law at the University of California, Davis since 2002.

 3    From 1996 to 1998, I served as an Assistant Professor of Psychiatry at the Tulane University

 4    Medical Center.

 5            2.     In addition to the above academic and professional services, I have provided

 6    mental health services to inmates detained at the Sacramento County Jail from 1998 through

 7    2010. I have also provided psychiatric consultation on issues related to the evaluation and

 8    treatment of offenders with mental illness who are detained at Napa State Hospital under

 9    designated penal codes for involuntary commitment. Prior to my employment with UC Davis, I

10    was responsible for psychiatric services provided at the only maximum-security psychiatric unit

11    in Louisiana and for direct clinical care to inmates at Hunt Correctional Facility in Louisiana.

12    Between 1991 and 1996, I provided psychiatric services to children, adolescents and adults for

13    the United States Army while stationed in Germany and in Texas.

14            3.     I am the Past-President of the American Academy of Psychiatry and the Law

15    (AAPL) and have also served as Vice-President of AAPL and as a national Counselor of AAPL.

16    Since 1996, I have been one of four United States psychiatrists selected to provide national

17    training for the AAPL Annual Forensic Review Course, and was the sole national faculty member

18    selected to provide the national training for issues related to correctional mental health care for

19    this national annual training. I am also the Vice-Chair of the AAPL Research and Education

20    Institute.
21            4.     I have also served on the AAPL Ethics Committee, which helps review and

22    establish ethical guidelines for the practice of forensic psychiatry, including the standards for

23    rendering expert witness opinions and the ethical guideline to strive for honesty and objectivity in

24    rendering such opinions.

25            5.     I have served as an expert witness on litigation issues involving the standard of

26    care in Alabama, Arizona, California, Florida, Illinois, Iowa, Louisiana, New Mexico, and
27    Pennsylvania. I have publications related to correctional mental health care and have served as

28    Editor of two editions of the American Psychiatric Association’s Handbook of Correctional
                                                      2
                                       Scott Decl. Supp. Defs.’ Resp. Nov. 19 Order (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6976-4 Filed 12/07/20 Page 3 of 73


 1    Mental Health Care. I have provided numerous trainings on standards of care in correctional

 2    settings, have served on California’s Judicial Action Committee and have served as a member of

 3    the American Psychiatric Association’s Council on Psychiatry and the Law.

 4           6.      I am co-editor of the Principles and Practice of Forensic Psychiatry, which

 5    received the American Psychiatric Association Guttmacher Award for the most influential

 6    forensic psychiatry publication for that year. I am editor of the textbook titled DSM-5 and the

 7    Law: Changes and Challenges, which reviews revisions to the diagnostic criteria to make a

 8    mental disorder diagnosis.

 9           7.      My curriculum vitae (a true and correct copy of which is attached as Exhibit A)

10    lists my experience in the field of psychiatry, publications, and presentations.

11           8.      I submit this declaration in support of Defendants’ response to the Court’s

12    November 19, 2020 order regarding the transfer of patients to inpatient care. To prepare this

13    declaration, I reviewed the declaration of Pablo Stewart dated November 12, 2020 regarding

14    Defendants’ transfers of class members to inpatient care at the California Department of State

15    Hospitals (DSH) during this ongoing international COVID-19 health crisis

16           9.      In preparing this report, I reviewed the records of “Patient 3,” who is on the CDCR

17    list of patients awaiting transfer to DSH. Patient 3 was cited as one of 11 individual cases that Dr.

18    Stewart reviewed to reach his opinions in his declaration. Dr. Stewart reached three general

19    conclusions in his declaration. First, he concluded that the 11 cases he reviewed were appropriate

20    for transfer to DSH. Second, he concluded that, as a whole, this group of patients had serious
21    issues that required prompt transfer to inpatient level of care. Third, he concluded that as a

22    whole, this group was experiencing significant harm from having their transfer to DSH inpatient

23    hospital programs delayed. Dr. Stewart stated that he conducted an “in depth review” of 11 cases

24    on the wait list and his reviewed confirmed and strengthened his conclusions.

25           10.     DSH requested that I review Dr. Stewart’s conclusions in at least one of the 11

26    cases that he reviewed to determine if he had fairly and objectively communicated factual data in
27    the records from his “in depth” review. I conducted only a record review and no in person or

28    virtual evaluations were conducted. I selected randomly the first case, Patient 3, he described in
                                                       3
                                       Scott Decl. Supp. Defs.’ Resp. Nov. 19 Order (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6976-4 Filed 12/07/20 Page 4 of 73


 1    his declaration. Due to time constraints created by the Court’s November 19 order, I was only

 2    able to complete an in-depth clinical review of this case. But my overall analysis of Dr. Stewart’s

 3    hearing testimony and declaration suggest that he has grossly mischaracterized the clinical status

 4    of the patient cases and he has ignored factual information in the record to reach his opinion that

 5    this entire group was experiencing significant harm from having their transfer to DSH inpatient

 6    hospitals delayed.

 7           11.     To place Dr. Pablo Stewart’s opinions in context, it is important to provide brief

 8    information about Patient 3, without providing specific information that might identify him.

 9    Based on the records reviewed by Dr. Stewart and using his citation method, Patient 3 is a man in

10    his 20s without a known history of psychiatric treatment prior to this incarceration. He has a

11    substantial history of substance use from his early teenage years, including methamphetamine,

12    cocaine, heroin, marijuana and alcohol use. [PT 3 000017; PT 000198.]

13           12.     Because of his early onset and duration of substance use, the exact etiology of

14    some of his reported mental health symptoms may be secondary to substance use, an independent

15    mental disorder, exaggeration of symptoms to avoid inmate/s that he feared, or some combination

16    of all of these factors. His treatment records note that he has the diagnoses of schizoaffective

17    disorder, depressive type, unspecified depressive disorder, and unspecified schizophrenia

18    spectrum and other psychotic disorder. The use of an unspecified disorder qualifier is commonly

19    and appropriately used when there may be more than one etiology for the symptom presentation,

20    or the person does not meet sufficient criteria for a specific diagnosis. The records also note that
21    he had a history of posttraumatic stress disorder.

22           13.     In his declaration, Dr. Stewart opines that Patient 3 would require a transfer to

23    Atascadero State Hospital (ASH) because “he was carrying two unspecified diagnoses, which

24    suggests a need for diagnostic clarification.” Diagnostic clarifications happen routinely in

25    community outpatient settings, residential treatment facilities, general medical inpatient units,

26    psychiatric inpatient settings, and in general population settings in a correctional population.
27    Transferring someone to a forensic psychiatric hospital is not required to clarify a diagnosis,

28
                                                        4
                                       Scott Decl. Supp. Defs.’ Resp. Nov. 19 Order (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6976-4 Filed 12/07/20 Page 5 of 73


 1    particularly when trained psychiatrists, psychologists, social workers, and rehabilitation therapists

 2    are all present at the correctional institution.

 3            14.      Dr. Stewart further writes, “He was also being treated with two different anti-

 4    psychotics, along with Prazosin, which is only prescribed for PTSD. However, Patient 3 did not

 5    have a confirmed diagnosis of PTSD at the time (although it appears staff were considering the

 6    diagnosis).” Patient 3 was noted to have a history of PTSD recorded in the record. For example,

 7    on June 18, 2020, Dr. Dhillon specifically records that he was aware that Patient 3 had a

 8    diagnosis of PTSD. [PT 3 000335.] Furthermore, in her note dated July 27, 2020, Dr. Aloi

 9    documents specific PTSD symptoms and responses as well as triggers for Patient 3. He was

10    appropriately treated with Prazosin, a medication for PTSD nightmares and he described that this

11    medication helped decrease his nightmares. [PT 3 000502.]

12            15.      The records indicate that Patient 3 has an early history in his teenage years of gang

13    involvement, which is relevant to the evaluation and treatment of his reported symptoms while

14    incarcerated. [PT 3 000017.] In particular, Patient 3 told staff that feared being harmed by

15    another prison inmate while incarcerated related to his prior gang affiliation and renouncing of his

16    gang affiliation when placed in a sensitive needs yard (SNY). [PT 3 000081.] Many of the

17    treatment notes describe Patient 3 as being “paranoid.” As Patient 3 was in a gang and then

18    renounced his gang affiliation, there is a strong likelihood that his paranoia was at least partially

19    reality based/

20            16.      As a result of his former gang affiliation, Patient 3 feared he could be harmed by
21    another inmate and was distressed by this fear. On April 27, 2020, his social worker writes, “He

22    reported that he would prefer to die from his own hand rather than a gang assault.” [PT 3

23    000019.] On May 2, 2020, Dr. Martinez notes that Patient 3 told her that he turned down joining a

24    gang so “they put a hit on me.” [PT 3 000081.]

25            17.      At various times during his incarceration, he was noted to superficially scratch his

26    wrist with his fingernail or a staple, often related to his fears of being attacked.
27            18.      On May 13, 2020, the social worker notes that Patient 3 reported that another

28    patient threatened to “stab” Patient 3 and he superficially scratched himself. He was subsequently
                                                       5
                                         Scott Decl. Supp. Defs.’ Resp. Nov. 19 Order (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6976-4 Filed 12/07/20 Page 6 of 73


 1    admitted to the inpatient psychiatric unit. Patient reported that one of his main sources of

 2    stress/worry as to due to “prison politics” and “there are rules you have to live by in prison and I

 3    broke one of them.” [PT 3 000214.] According to the psychiatry note dated May 13, 2020, when

 4    asked why he superficially cut himself, Patient 3 “responded for ‘safety.’” [PT 3 000219.]

 5           19.     During his current incarceration, Patient 3 has reported various symptoms

 6    including auditory hallucinations, visual hallucinations of gnomes coming out of the sockets and

 7    the drains, anxiety, depression, nightmares, and fluctuating suicidality. He was recommended for

 8    transfer to ASH, accepted for transfer, and placed on a waiting list for transfer considering the

 9    COVID-19 epidemic. As documented below, many evaluators assessed that his report of such

10    severe and unusual symptoms were not consistent with his actual observed behavior.

11           20.     Patient 3 is repeatedly evaluated by both psychiatry and psychology while

12    awaiting transfer to ASH. At times, he is readmitted to the inpatient psychiatric unit after he

13    superficially scratches his wrist and he sometimes describes “hearing voices” and/or feeling

14    suicidal. In her note dated June 18, 2020, Dr. Aloi, psychologist, reevaluates Patient 3 and writes,

15    “It is worth noting that pt appears to be over endorsing severity of mental health sxs as his

16    presentation is incongruent with his reported sx severity…Additionally, pt’s sx endorsement may

17    be motivated by secondary gain as he was transferred to this unit in response to any enemy

18    concern in his prior unit and this may be his driving factor to ensure his safety in a prison

19    environment. [PT 3 000353-54.]

20           21.     In her note dated August 5, 2020, Dr. Aloi writes, “Patient also reported being
21    bullied and identified ‘enemies’ which was the reason for his transfer from another ICF unit to his

22    current placement…pt continues to present primarily with anxiety related to safety concerns,

23    particularly in a prison environment…” [PT 3 000512.]

24           22.     During his inpatient psychiatric hospitalization, Patient 3 is repeatedly encouraged

25    to go out and participate in groups as part of his treatment. On September 18, 2020, he attends a

26    large group with other inmates but leaves after approximately 15 minutes. He subsequently cuts
27    himself with a staple and tells clinicians that the voices told him to “cut himself” and that he

28    didn’t feel “safe.” [PT 3 000735.]
                                                        6
                                       Scott Decl. Supp. Defs.’ Resp. Nov. 19 Order (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6976-4 Filed 12/07/20 Page 7 of 73


 1           23.     After Patient 3 superficially scratched his wrist, he is placed on a 1:1 watch and is

 2    repeatedly reevaluated for thoughts of suicide, which are noted to dissipate.

 3           24.     In his report, Dr. Stewart communicates only one portion from the treatment

 4    record to describe Patient 3’s presentation. He writes: “Patient 3 also experienced ongoing

 5    suicidal ideation and some self-injurious behavior while waiting to be transferred to DSH,

 6    including cutting himself on September 18, 2020, which resulted in his placement on 1:1

 7    observation. He told staff he cut himself because the voices he hears were getting louder and

 8    because he was not feeling safe. These factors highlight some of the potential risks of delaying

 9    treatment in an inpatient hospital for someone like Patient 3-self-harm or even suicide.”

10           25.     Dr. Stewart’s report does not disclose, however, that Patient 3’s pattern of

11    scratching himself was generally related to his stated attempt to avoid being around other inmates.

12    The omission of this important information gives the impression that this self-injurious behavior

13    is solely related to a psychotic illness. The treating psychologist documented her judgment that

14    Patient 3 did not demonstrate the level of psychotic symptoms consistent with his verbal report of

15    symptoms. In her note dated July 27, 2020, Dr. Aloi writes, “Pt also reported feelings of paranoia

16    due to his enemy concerns… Where pt continues to endorse AH, depression, and anxiety with

17    intermittent PTSD type panic responses, he has not been observed to actively responding to

18    internal stimuli and was able to engage in session without overt thought blocking or distraction

19    which would suggest overwhelming sxs. Pt has also not engaged in any acts of other than

20    superficial SIB which may suggest some impression management present, particularly as pt has
21    identified enemies which was the catalyst for his move to this unit.” [PT 3 000502.] In other

22    words, the actual treatment records do not indicate that a delay in treatment resulted in Patient 3’s

23    scratching his wrist, but rather that Patient 3 scratched his wrist to avoid being around other

24    inmates as much as possible so that he would not be attacked.

25           26.     Dr. Stewart also opines that because Patient 3 did not want to come out of his cell

26    for treatment groups and that this behavior indicates that he was decompensating while awaiting
27    transfer. Dr. Stewart writes, “Starting in early September, Patient 3 started to refuse virtually all

28
                                                         7
                                        Scott Decl. Supp. Defs.’ Resp. Nov. 19 Order (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6976-4 Filed 12/07/20 Page 8 of 73


 1    out of cell activity.” He also notes, “This is a very significant sign of the ongoing decompensation

 2    in this patient.”

 3            27.     There are two aspects of Dr. Stewart’s claim that are false. First, Patient 3 had

 4    concerns about going to groups and being around others prior to September. Therefore, his refusal

 5    to attend many groups does not mean that this was a “very significant sign of ongoing

 6    decompensation.” Second, the records repeatedly document that Patient 3 did not want to leave

 7    his cell to attend groups due to fears of being attacked by other inmates related to his prior gang

 8    activity and not wishing to be involved in a fight. In her therapeutic intervention note dated

 9    September 30, 2020, Dr. Paula Aloi (psychologist) writes that she asked Patient 3 why he was

10    refusing groups. Patient 3 told her that he did not want to go to groups “due to safety concerns

11    and didn’t want to get more time.” She also notes, “pt is clearly impacted by his safety concerns,

12    often restricting his interactions with other to functionally avoid any potential for a negative or

13    assaultive encounter which could jeopardize his parole or safety.” [PT 3 000821.]

14            28.     In her follow up evaluation on September 23, 2020, Dr. Aloi notes that Patient 3

15    told her that he cut/scratched his wrist because of anxiety he experienced in groups that triggered

16    derogatory auditory hallucinations, suicidal ideation with a resulting act of SIB. However, she

17    also notes that despite his report of hearing voices, he “did not appear to be responding to internal

18    stimuli” and he reported that he was no longer experiencing suicidal ideation. [PT 3 000794.]

19            29.     Dr. Stewart also claims that the current correctional facility was not treating

20    Patient 3’s depression. He writes, “My review of his treatment records also showed the CHCF is
21    not doing anything [italics added for emphasis] for Patient 3’s diagnosed Depressive Disorder.

22    His treatment plan is focused on addressing his psychotic symptoms and does not include

23    elements to address his depression.” Dr. Stewart’s statement is untrue and factually incorrect.

24    Several notes indicate that clinicians provided specific interventions to address Patient 3’s

25    depression. Examples of treatment targeting his depressive symptoms include the following:

26            a. On July 15, 2020, Dr. Dhillon, his treating psychiatrist, writes that Patient 3 reported
27               “feeling down.” Dr. Dhillon adjusts the treatment plan to target his depressive
                 symptoms that have not responded to the previously prescribed antidepressant
28               medications. He notes, “Plan is to go down on Lexapro and start Effexor to address
                                                       8
                                        Scott Decl. Supp. Defs.’ Resp. Nov. 19 Order (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6976-4 Filed 12/07/20 Page 9 of 73


 1             depressive symptoms.” [PT 3 000449.] This note substantiates that more than one
               medication trial specific for Patient 3’s reported depression was initiated as an element
 2
               to address his depression and that his depressive symptoms were monitored.
 3
            b. On July 23, 2020, Dr. Dhillon documents that Patient 3 is on the antidepressant
 4             venlafaxine for “low mood” and he notes that he is “improving.” Dr. Dhillon is
               appropriate addressing his depression with his follow up evaluation after
 5
               recommending a change in the antidepressant. [PT 3 000497.]
 6
            c. On August 5, 2020, Dr. Dhillon increases Patient 3’s dose of antidepressant to further
 7             address his reported depressive symptoms. [PT 3 000509.]
 8          d. In the evaluation and treatment note dated September 23, 2020, Dr. Vikramjeet
 9             Dhillon (treating psychiatrist) writes, “Patient was placed on one-to-one observation
               last Friday as he superficially cut himself on the left wrist and verbalized thoughts
10             toward himself. Pt. denies feeling hopeless and reports being a “6” on 0-10 happiness
               scale where 10 is the happiest. Mood is reported as better and reports that medications
11             have been helping.” [PT 3 000789-000790.]
12
               On this date, Dr. Dhillon increased Patient 3’s antidepressant Venlafaxine to 225 mg
13             daily to “address depressive symptoms.” This note specifically indicates that a clinical
               intervention specific to treating depression was identified, was implemented, and was
14             helpful.

15          e. In his psychiatric note dated September 27, 2020, Dr. Dhillon notes that Patient 3
               requested to speak with him. He writes, “He reports that he is feeling better after
16             increasing the dose of Haldol and venlafaxine. He is currently denying any suicidal or
               homicidal ideation.” [PT 3 000803]. This note indicates that the treating psychiatrist
17
               continued to follow up Patient 3’s clinical response to the antidepressant after he had
18             increased the dose. Patient 3 told him that he was not suicidal and that he was feeling
               better, again indicating that an effective treatment for depressive symptoms was
19             implemented.
20
            f. In her nursing progress note dated October 8, 2020, Darlene Dulatre records that
21             Patient 3 denies suicidal and homicidal ideations and adds, “No depression reported.”
               [PT 3 000863.] The nurse’s note further substantiates that Patient 3’s depression had
22             improved to the degree that he was reporting that he was no longer depressed. On this
23             same date, Patient 3 tells the nurse that his auditory hallucinations were only “noise in
               the background.”
24
            g. In his note dated October 14, 2020, Dr. Vikramjeet Dhillon (treating psychiatrist)
25             writes, “Continue Venlafaxine to 225 mg daily to address depressive symptoms.” [PT
26             3 000893.] The treatment note documents that Dr. Dhillon was specifically addressing
               depressive symptoms and medication treatment for depression.
27

28
                                                      9
                                     Scott Decl. Supp. Defs.’ Resp. Nov. 19 Order (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6976-4 Filed 12/07/20 Page 10 of 73


 1            30.      Dr. Stewart suggests that while waiting for transfer, Patient 3 was not stabilizing.

 2     He writes, “During his entire period waiting for transfer, Patient 3 was in need of stabilization and

 3     diagnostic clarification. He had severe, active symptoms and was not responding to his

 4     treatment.” Dr. Stewart also asserts, “In my opinion, the care being provided to Patient 3 while he

 5     was waiting for treatment in DSH was not adequate, as evidenced by his declining participation in

 6     treatment, active psychotic symptoms, and self-injurious behavior while he waited for transfer.”

 7            31.      In contrast to Dr. Stewart’s assertion that Patient 3 was not responding to treatment

 8     during the entire period he was waiting for transfer, the actual records indicate that was

 9     responding and improving, even after he superficially cut his wrist with a staple on September 16,

10     2020. As noted previously, his depression significantly improved as his medications were

11     adjusted. In addition, his other psychiatric symptoms also improved while waiting for transfer.

12     Evidence to support this statement includes the following:

13            a. In the evaluation and treatment note dated September 29, 2020, Dr. Vikramjeet
14               Dhillon (treating psychiatrist) writes,

15                  Pt. said, “I am feeling a little bit better.” He reports being a #4 on 0-10 happiness scale
                    where 10 is happiest. Pt reports that depression and anxiety are better compared to last
16                  week. He spoke with his family recently. Reports that he is less concerned about going
                    to ASH after he spoke with the family. He denies any suicidal/homicidal ideations
17                  with no intent/plan. Paranoid people will hurt him. He mentioned that the voices are
                    better with increasing the dose of the medications. Pt is exercising in his cell. Coming
18                  out to showers and eating three meals. Attended group yesterday, feeling little more
                    comfortable but continues to feel anxious attending groups. Mostly comes out for solo
19                  programming. He is compliant with medications and denies any side effects.” [PT 3
                    000811.]
20
                    Dr. Dhillon notes that the Haldol (an antipsychotic medication) had been increased to
21                  20 mg at bedtime for psychosis, and that he was prescribed Lithium for mood
                    stabilization and Venlafaxine for depression. The treatment interventions were noting
22                  to stabilize Patient 3 and to lessons his symptoms.

23            b. In the psychiatric technician note dated September 29, 2020, Randall Aldea
                 summarizes Patient 3’s presentation from September 23, 2020 through September 29,
24               2020. He notes that although he is withdrawn/isolative, he is pleasant and
25               cooperative. He notes that Patient 3 is coherent and logical without observed pacing,
                 paranoia, hallucinations, or delusions. He also notes that his mood is normal and that
26               he does not appear sad or angry. He records that he has been medication compliant
                 and has not refused any meals. [PT 3 000814-000815.]
27

28
                                                          10
                                          Scott Decl. Supp. Defs.’ Resp. Nov. 19 Order (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6976-4 Filed 12/07/20 Page 11 of 73


 1           c. In his evaluation and treatment note dated October 06, 2020, Dr. Vikramjeet Dhillon
                (treating psychiatrist) writes,
 2
                Patient mentioned his mood as, “little better.” He reports being #6 on 0-10 happiness
 3              scale but denies happiest. Patient mentioned that the voices are better after increasing
                the dose of Haldol. Patient has been attending groups but feels nervous attending
 4              them. He is denying any current suicidal or homicidal ideation with no intent or plan.
                He is in regular touch with his family who are supportive of him. He reports that he
 5              keeps himself busy by, “reading books, exercise, watching TV and doing word
                searches. He reports feeling paranoid. He is complaint with medications and denies
 6              any side effects…”
 7              In his mental status examination dated October 06, 2020, Dr. Vikramjeet Dhillon
                writes that Patient 3 is cooperative and that his mood is a “little better.” His affect
 8              [e.g. observed emotions] is described as “broad,” which substantiates that he has a
                normal range of emotions. His thinking is noted as “linear” with “racing thoughts”
 9              and “paranoia.” He reports that his auditory hallucinations are “getting better.” His
                memory, attention, and concentration are all noted to be within normal limits and his
10              judgment is noted to be “improving.” [PT 3 000838.]
11              In marked contrast to Dr. Stewart’s false assertion that Patient 3 was not improving,
                the actual record notes that he was improving in multiple areas. Moreover, the record
12              does not indicate that he was worsening or that he was being harmed.
13
             d. In the psychiatric technician note dated 10/06/2020, Ashley Taylor summarizes Patient
14              3’s presentation from 09/29/2020 through 10/06/2020. She notes that although he is
                withdrawn/isolative, he is pleasant and cooperative, that his thought process is
15              coherent and logical without observed pacing, paranoia, hallucinations, or delusions.
16              She also notes that his mood is normal and that he does not appear sad or angry. She
                records that he has been medication compliant and has not refused any meals. [Patient
17              000842-000843.]
18           e. In her nursing monthly progress note for assessment and evaluation dated October 9,
19              2020, Darlene Dulatre summarizes Patient 3’s monthly progress from September 9,
                2020 through October 9, 2020. She notes that Patient 3 is “coherent/logical” and she
20              does not check the observational box that would indicate he appears paranoid. She
                describes that he is “neat and clean”, that his mood is “euthymic,” and that he has
21              averaged sleeping six to eight hours per night. She also notes that his weight is stable
22              and has not had an increase or decrease of 5% since the IPOC was created. [PT 3
                000862.]
23
             f. In the psychiatric technician note dated October 13, 2020, Randall Aldea summarizes
24              Patient 3’s presentation from 10/07/2020 to 10/13/2020. He notes that during this
25              week, no hallucinations or delusions were identified as being experienced by Patient 3.
                Patient 3 is recorded as having coherent and logical thought processes and was
26              described as pleasant and cooperative during this time period, even though he noted to
                be withdrawn and isolative. [PT 3 000878-000879.]
27

28
                                                      11
                                      Scott Decl. Supp. Defs.’ Resp. Nov. 19 Order (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6976-4 Filed 12/07/20 Page 12 of 73


 1            g. In his evaluation and treatment note dated October 14, 2020, Dr. Vikramjeet Dhillon
                 writes, “Pt reports his mood to be “OK.” He reports being #6 on 1-10 happiness scale.
 2
                 He continues to report feeling a little paranoid around other people. He feels
 3               comfortable attending groups. He reports hearing voices but reports that they are better
                 and under control after adjusting medications. He has been in touch with his family.
 4               He denies any suicidal/homicidal ideations with no intent/plan. He reports feeling a
 5               little anxious about leaving but is able to handle himself. He has been compliant with
                 medications and denies any side effects.” [Patient 03 000893.]
 6
                    Although Dr. Dhillon documents that Patient 3 has “+ paranoia” and “linear, racing
 7                  thoughts,” his mental status examination October 14, 2020 also documents significant
                    improvement. Dr. Vikramjeet Dhillon writes, “Behavior: cooperative; Speech:
 8                  normal; Mood: ‘doing OK’; Affect: Broad; (+) AH, reports getting better…Judgment:
                    Improving.” [PT 3 000893.]
 9

10            32.      The above notes clearly contradict Dr. Stewart’s allegations that Patient 3

11     continued to have severe active symptoms and that he was not responding to treatment. In fact,

12     Patient 3 began participating in groups while waiting for transfer, despite his fear that he might be

13     attacked by another inmate. In the note dated October 7, 2020, Dr. Paula Aloi writes that Patient

14     3 “attended his first group and his participation was appropriate, active, and engaged. He

15     participated and voluntarily contributed to the discussion with insightful comments. No

16     behavioral concerns were noted.” [PT 3 000851.]

17            33.      In summary, Dr. Stewart’s description of Patient 3 is at best grossly misleading

18     and factually inconsistent with the record that he stated in his declaration he had reviewed. His

19     claim that Patient 3 experienced significant harm as a result of waiting for his transfer to DSH is

20     not supported by the contemporaneous records. As noted above, as of October 2020, Patient 3

21     described that his depression was improving, that he was no longer suicidal, that his auditory

22     hallucinations were “getting better,” and that his concern about attending groups had diminished

23     so significantly that he was described by his treating psychologist as being active and engaged.

24            34.      My review of Patient 3 demonstrates that Dr. Stewart’s assertion that patients

25     awaiting transfer to DSH are suffering harm is derived from not only an insufficient and

26     incomplete analysis but also a misleading presentation of the evidence in this case of Patient 3.

27     The harms that Dr. Stewart claims in regard to Patient 3 while awaiting transfer to DSH and

28
                                                        12
                                        Scott Decl. Supp. Defs.’ Resp. Nov. 19 Order (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6976-4 Filed 12/07/20 Page 13 of 73


 1     receiving treatment at CDCR are not supported by the evidence. Therefore, the court should not

 2     assume any harm is occurring based on his analyses and case reviews.

 3            I declare under penalty of perjury under the laws of the United States of America that the

 4     foregoing is true and correct.

 5           Executed in San Francisco, California on December 7, 2020.

 6
                                                               /s/ Charles Scott
 7                                                             Charles Scott, M.D.
                                                               (original signature retained by attorney)
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        13
                                        Scott Decl. Supp. Defs.’ Resp. Nov. 19 Order (2:90-cv-00520 KJM-DB (PC))
Case 2:90-cv-00520-KJM-DB Document 6976-4 Filed 12/07/20 Page 14 of 73




                      Exhibit A
Case 2:90-cv-00520-KJM-DB Document 6976-4 Filed 12/07/20 Page 15 of 73



                          Charles L. Scott, MD
                      Chief, Division of Psychiatry and the Law
                            Professor of Clinical Psychiatry
                  Department of Psychiatry & Behavioral Sciences
             University of California, Davis Medical Center - Sacramento



MEDICAL LICENSE                    California (G65591)
                                   Alaska (7891)

BOARD CERTIFICATION

April 1998                         Added Qualifications in Addiction Psychiatry
                                   American Board of Psychiatry and Neurology
                                   (Recertification April 2018; certification #1522)

April 1996                         Added Qualifications in Forensic Psychiatry
                                   American Board of Psychiatry and Neurology
                                   (Recertification April 2016; certification #462)

September 1993                     Child and Adolescent Psychiatry
                                   American Board of Psychiatry and Neurology

June 1992                          General Psychiatry
                                   American Board of Psychiatry and Neurology

MEDICAL AND PSYCHIATRIC TRAINING

July 1995-June 1996                Forensic Psychiatry Fellowship
                                   University Hospitals, Cleveland, Ohio
                                   Case Western Reserve University School of Law

July 1989-June 1991                Child and Adolescent Psychiatry Fellowship
                                   University of California, San Francisco

July 1987-June 1989                Adult Psychiatry Residency
                                   Walter Reed Army Medical Center
                                   Washington, DC

July 1986-June 1987                Transitional Internship
                                   Walter Reed Army Medical Center
                                   Washington, DC
Case 2:90-cv-00520-KJM-DB Document 6976-4 Filed 12/07/20 Page 16 of 73




WORK EXPERIENCE

January 2002-present         Chief, Division of Psychiatry and the Law
                             Professor of Clinical Psychiatry
                             University of California, Davis

                             Responsible for provision of forensic psychiatry
                             consultation and teaching to Napa State Hospital,
                             oversight of Clinical Demonstration/Research Unit
                             at Napa State Hospital, provision of mental health
                             services to Sacramento County Jail, and Director of
                             Psychiatry and the Law Forensic Evaluation Clinic.

September 1998-present       Responsible for provision of forensic psychiatry
                             consultation and teaching to Napa State Hospital,
                             and Director of Psychiatry and the Law Forensic
                             Evaluation Clinic.

September 1998-present       Director, Forensic Psychiatry Fellowship
                             University of California, Davis

                             Director of Forensic Psychiatry Fellowship
                             Training Program overseeing forensic didactic
                             training and education in landmark mental health
                             law cases. Successfully achieved first time ACGME
                             accreditation for the forensic psychiatry residency
                             program in 1998 with subsequent five-year renewed
                             accreditation awarded in 2002, and five-year
                             renewed accreditation with commendation awarded
                             in 2009 and 2013.

September 1998-present       Director of Forensic Psychiatry Case Seminar
                             UC Davis Forensic Psychiatry Residency

                             Responsible for the instruction of psychiatrists in
                             criminal and civil psychiatric evaluations. These
                             assessments include insanity and competency to
                             stand trial evaluations, psychiatric damages
                             evaluations, medical malpractice, independent
                             medical examinations, sexual harassment
                             examinations, and dangerousness assessments.

September 1998-June 2003     Director of Basic Law for the Psychiatrist
                             Seminar


                                    2
Case 2:90-cv-00520-KJM-DB Document 6976-4 Filed 12/07/20 Page 17 of 73


                             UC Davis Forensic Psychiatry Residency

September 1998-July 2003     Co-Instructor of Mental Health Law Class
                             UC Davis School of Law

September 1998-July 2003     Co-Instructor of Clinical Case Mental Health
                             Law Class
                             UC Davis School of Law

September 1998-2009          Psychiatric Consultant to Sacramento County
                             Jail

September 1998-present       Director, Forensic Psychiatric Consultation
                             Service, Napa State Hospital

September 1998-present       Psychiatric Consultant to Napa State Hospital

July 1996-August 1998        Assistant Professor of Psychiatry
                             Assistant Clinical Professor of Pediatrics
                             Tulane University Medical Center
                             Department of Psychiatry and Neurology

                             Served as faculty instructor for third year medical
                             school psychiatric lectures, child and adolescent
                             psychiatry residents and forensic psychiatry
                             residents.

                             Co-director of Tulane University Forensic
                             Psychiatry Fellowship

                             Successfully achieved first-time accreditation of
                             fellowship by ACGME.

                             Director of Competency Restoration Unit
                             Feliciana Forensic Facility

                             Responsible for provision of psychiatric services
                             and competency to stand trial evaluations for the
                             only maximum-security psychiatric unit in
                             Louisiana.
                             Director of Forensic Psychiatry Case Seminar
                             Tulane Forensic Psychiatry Residency

                             Responsible for the instruction of psychiatrists in
                             criminal and civil psychiatric evaluations. These


                                    3
Case 2:90-cv-00520-KJM-DB Document 6976-4 Filed 12/07/20 Page 18 of 73


                             assessments include insanity and competency to
                             stand trial evaluations, psychiatric damages
                             evaluations, medical malpractice, independent
                             medical examinations, sexual harassment
                             examinations, and dangerousness assessments.

                             Director of Child Psychiatry and the Law Section

                             Responsible for the instruction of psychiatry
                             fellows
                             in conducting custody evaluations. Instructor for
                             the forensic psychiatry fellows in the assessment of
                             juvenile transfers to adult court and juvenile
                             competency to stand trial evaluations.

                             Psychiatric Consultant to Elayne Hunt
                             Correctional Facility

                             From 1996-1997 served as psychiatric consultant to
                             maximum-security correctional psychiatric unit.

July 1994-June 1995          Chief, Psychiatry Outpatient Service
                             Chief, Child and Adolescent Psychiatry Services
                             William Beaumont Army Medical Center
                             El Paso, Texas

                             Oversaw implementation of civilian CHAMPUS
                             recapture program for children and adolescents in
                             an area encompassing six states.

                             Developed and implemented the mental health
                             emergency triage system for all six services under
                             the Department of Mental Health.

                             Directed Quality Improvement Program for
                             Department of Mental Health.

                             Supervised psychiatry residents from Texas Tech
                             School of Medicine.

                             Served as JCAHO advisor to the Department of
                             Mental Health and the Alcohol and Drug Abuse
                             Counseling Service.

June 1993-June 1994          Chief, Department of Psychiatry


                                   4
Case 2:90-cv-00520-KJM-DB Document 6976-4 Filed 12/07/20 Page 19 of 73


                             67th Combat Support Hospital
                             Wuerzburg, Germany

                             Responsible for organizing and delivering care for
                             a catchment area population of over 100,000
                             soldiers and family members.

                             Served as the European Drug and Alcohol
                             Consultant to Adolescent Substance Abuse
                             Counseling Services.

                             Developed an intensive training program for
                             counseling interns with the University of Maryland
                             and with paraprofessional staff.

                             Clinical Consultant to the Family Advocacy Case
                             Management Team-panel to review referred cases
                             of suspected child abuse.

                             Organized psychiatry review course for oral boards
                             for military psychiatrists in Europe.

                             Doubled staffing and provided highest number of
                             patient contacts of all military hospitals in Europe
                             despite an aggressive downsizing of military forces.

                             Presented lectures to Wuerzburg School of
                             Medicine and to European Medical Conference.

July 1992-June 1993          Chief, Child and Adolescent Psychiatry Services
                             67th Evacuation Hospital
                             Wuerzburg, Germany

                             Developed an outpatient Child and Adolescent
                             Psychiatry Service within 30 days of assuming job
                             position.

                             Clinical consultant to adolescent drug and alcohol
                             counselors, Department of Defense schools,
                             developmental pediatricians and psychologists.

                             Clinical Consultant to the Family Advocacy Case
                             Management Team-panel to evaluate referred cases
                             of suspected child abuse.



                                   5
Case 2:90-cv-00520-KJM-DB Document 6976-4 Filed 12/07/20 Page 20 of 73


July 1991-June 1992                  Chief, Outpatient Psychiatry Service
                                     5th General Hospital
                                     Stuttgart, Germany

                                     Awarded for the successful development of a
                                     transition care plan for all patients requiring
                                     continued psychiatric care after hospital closure.

POST GRADUATE EDUCATION

July 1982-May 1986                   Emory University School of Medicine, Medical Degree
                                     Cum Laude graduate, Atlanta, Georgia

UNDERGRADUATE EDUCATION

September 1981-June 1982             University of St. Andrews, St. Andrews, Scotland
                                     Certificate of Merit Winner for Academic Achievement
                                     in Baroque Music History and Biochemistry

September 1978-June 1981             Emory University, Atlanta, Georgia, BA. Music

AWARDS AND HONORS

Alpha Omega Alpha Honor Society

Glaxo Welcome/Association for Academic Psychiatry Junior Faculty Development Award
1998-One of six junior psychiatric faculty nationwide recognized for dedication to teaching.

Phi Beta Kappa Honor Society

John Gordon Stipe Scholar-One of 12 undergraduates selected for four-year scholarship based
on creative scholarship and academic achievement.

Robert T. Jones Scholar, 1982-Only undergraduate selected from over 4 thousand students for
a full scholarship to University of St. Andrews, Scotland.

Outstanding Military Child Psychiatry Fellow, 1992-Awarded clinical practicum with
Maudsley Hospital, London, England

United States Army Commendation Award for development of patient transition care plan,
May, 1992.

United States Army Meritorious Service Medal for organizing the delivery of psychiatric
service to an area encompassing over 60% of Germany, June, 1994.



                                            6
Case 2:90-cv-00520-KJM-DB Document 6976-4 Filed 12/07/20 Page 21 of 73


United States Army Meritorious Service Medal for serving as the officer in charge of JCAHO
preparation for the William Beaumont Army Medical Center Department of Mental Health and
Alcohol and Drug Abuse Counseling Service.

Irma Bland, MD Certificate of Excellence in Teaching Residents Award in recognition of
outstanding and sustained contributions to resident education awarded at the American
Psychiatric Association Meeting, May 22, 2005

American Academy of Psychiatry and the Law Award for Best Teacher in a Forensic
Psychiatry Fellowship program, October 2008

William T. Rossiter Award awarded by the California Forensic Mental Health Association of
California for “an exceptional global contribution to the Field of Forensic Mental Health,”
2014

Dean’s Excellence in Mentoring Award, University of California, Davis School of Medicine,
Sacramento, 2015

Distinguished Charles L. Scott Lecturer Award created in 2017 by Saint Louis University
School of Medicine. This award was developed in honor of Dr. Scott’s contributions to the
field of forensic psychiatry as an annual distinguished lecture series for a forensic psychiatrist.

Manfred S. Guttmacher Award, 2018. This award from the American Psychiatric Associations
recognizes the most single outstanding contribution to the literature of forensic psychiatry
during a 12 month period. Received award for the book titled “Principles and Practice of
Forensic Psychiatry,” a 101 chapter book providing in-depth review and updates in the field for
forensic psychiatry

ARTICLES

1. Resnick PJ, Scott CL: Legal Issues in Treating Perpetrators and Victims of Violence.
   Psychiatric Clinics of North America, 20:473-487, 1997

2. Scott CL: Juvenile Violence. Psychiatr Clin North Am, 22(1):71-83, 1999

3. Scott CL, Yarvis R: Hubbart v. Superior Court of Santa Clara County. J Am Acad
   Psychiatry Law, 28(1):82-85, 2000

4. Scott CL, Nabong M: Davis v. Monroe County. J Am Acad Psychiatry Law, 28(3):348-
   351, 2000

5. Scott CL: Troxel v. Granville: Grandparent’s Rights versus Parental Autonomy. J
   Am Acad Psychiatry Law, 28(4):465-468, 2000




                                              7
Case 2:90-cv-00520-KJM-DB Document 6976-4 Filed 12/07/20 Page 22 of 73


6. Leamon MH, Fields L, Cox PD, Scott CL, Mirassou M: Medical Students in Jail-The
   Psychiatric Clerkship in an Outpatient Correctional Setting. Acad Psychiatry, 25(3):1-
   6, 2001

7. Giorgi-Guarnieri D, Janofsky J, Keram E, Lawsky S, Merideth P, Mossman D,
   Schwartz-Watts D, Scott CL, Thompson J, Zonana HV: Practice Guideline: Forensic
   Psychiatric Evaluation of Defendants Raising the Insanity Defense. J Am Acad
   Psychiatry Law, 30(2):S3-S30, 2002

8. Scott CL, Resnick PJ: Violence Risk Assessments in Psychiatric Patients. Psychiatric
   News, April 2002

9. Edwards, D, Scott CL, Yarvis, R, Paizis, C, Panizzon, M: Impulsiveness, Impulsive
   Aggression, Personality Disorder, and Spousal Violence. Violence Vict, 18(1):3-14,
   2003

10. Scott, CL: Commentary: A Road Map for Research in Restoration of Competency to
    Stand Trial. J Am Acad Psychiatry Law, 31(1):36-43, 2003

11. Scott, CL, Gerbasi, JB: Ring v. Arizona: Who Decides Death?. J Am Acad Psychiatry
    Law, 31(1):106-109, 2003

12. Scott, CL, Gerbasi, JB: Atkins v. Virginia: Execution of Mentally Retarded
    Defendants Revisited. J Am Acad Psychiatry Law, 31(1):101-105, 2003

13. Walsh E, Moran P, Scott CL, McKenzie K, Burns T, Creed F, Tyrer P, Murray RM,
    Fahy T: The Prevalence of Violent Victimization in Severe Mental Illness. Br J
    Psychiatry, 183:233-238, 2003

14. Scott CL, Gerbasi J: Sex Offender Registration and Community Notification
    Challenges: The Supreme Court Continues its Trend. J Am Acad Psychiatry Law,
    31(4):494-501, 2003

15. Scott CL, Holmberg T: Castration of Sex Offenders: Prisoner’s Rights Versus Public
    Safety. J Am Acad Psychiatry Law, 31(4):502-509, 2003

16. Quanbeck CD, Stone DC, Scott CL, McDermott BE, Altshuler LL, Frye MA: Clinical
    and Legal Correlates of Inmates with Bipolar Disorder at Time of Criminal Arrest. J
    Clin Psychiatry, 65(2):198-203, 2004

17. Gerbasi JB, Scott CL: Sell v. U.S.: Involuntary Medication to Restore Trial
    Competency-A Workable Standard? J Am Acad Psychiatry Law, 32(1):83-89, 2004




                                            8
Case 2:90-cv-00520-KJM-DB Document 6976-4 Filed 12/07/20 Page 23 of 73


18. Quanbeck CD, Stone DC, McDermott BE, Boone K, Scott CL, Frye MA:
    Relationship Between Criminal Arrest and Community Treatment History Among
    Patients with Bipolar Disorder. Psychiatr Serv, 56(7):847-852, 2005

19. Scott CL: Roper v. Simmons: Can Juvenile Offenders be Executed? J Am Acad
    Psychiatry Law, 33(4):547-552, 2005

20. Scott CL: Commentary: Developmental Stages of Forensic Psychiatry Fellowship
    Training–from Theoretical Underpinnings to Assessment Outcomes. J Am Acad
    Psychiatry Law, 33(3):328-334, 2005

21. McDermott BE, Gerbasi J, Quanbeck C, Scott CL: Capacity of Forensic Patients to
    Consent to Research: the Use of the MacCAT-CR. J Am Acad Psychiatry Law,
    33(3):299-307, 2005

22. Scott CL: Psychiatry and the Death Penalty. Psychiatr Clin North Am, 29:791-804,
    2006

23. Scott CL, Swartz E, Warburton K: The Psychological Autopsy: Solving the Mysteries
    of Death. Psychiatr Clin North Am, 29:805-822, 2006

24. Scott CL, Resnick PJ: Violence Risk Assessment in Person with Mental Illness.
    Aggression and Violent Behavior, 11:598-611, 2006

25. Scott CL, Lewis CF, McDermott BE: Dual Diagnosis Among Incarcerated
    Populations: Exception or Rule? J Dual Diagnosis, 3(1):33-58, 2006

26. Quanbeck CD, McDermott BE, Lam J, Eisenstark H, Sokolov G, Scott CL:
    Categorization of Aggressive Acts Committed by Chronically Assaultive State
    Hospital Patients. Psychiatr Serv 58(4):521-528, 2007

27. McDermott BE, Edens JF, Quanbeck CD, Busse D, Scott CL: Examining the Role of
    Static and Dynamic Risk Factors in the Prediction of Inpatient Violence: Variable and
    Person-Focused Analyses. Law Hum Behav, 32(4):325-38, 2008

28. Harlow M, Norko M, Scott CL: U.S. v. Weber: Penile Plethysmography Testing for
    Convicted Sex Offenders. J Am Acad Psychiatry Law, 35(4), 2007

29. Novak B, McDermott B, Scott CL: Sex Offenders and Insanity: An Examination of
    42 Individuals Found Not Guilty by Reason of Insanity. J Am Acad Psychiatry Law,
    2007

30. Mossman D, Noffsinger SG, Ash P, Frierson RL, Gerbasi J, Hackett M, Lewis CF,
    Pinals DA, Scott CL, Sieg KG, Wall BW, Zonana HV: AAPL Practice Guideline for



                                            9
Case 2:90-cv-00520-KJM-DB Document 6976-4 Filed 12/07/20 Page 24 of 73


   the Forensic Psychiatric Evaluation of Competency to Stand Trial. J Am Acad
   Psychiatr Law, 35(4), 2007

31. Scott CL: Correctional Psychiatry and Right to Treatment. Audio-Digest Psychiatry
    37:19, October 7, 2008

32. McDermott BE, Edens JF, Quanbeck CD, Busse D, Scott CL: Examining the Role of
    Static and Dynamic Risk Factors in the Prediction of Inpatient Violence: Variable and
    Person-Focused Analyses. Law Hum Behav, 32(4):325-38, 2008

33. Scott CL: Forensic Issues in Child Sexual Abuse Allegations. Psychiatric Times,
    24(14):28-30, 2008

34. McDermott BE, Quanbeck DC, Busse D, Yastro K, Scott CL: The accuracy of risk
    assessment in the prediction of impulsive versus predatory aggression. Behav Sci Law
    26 (6): 759-77, 2008

35. McDermott BE, Scott CL, Busse D, Andrade F, Zozaya M, Quanbeck CD: The
    conditional release of insanity acquittees: three decades of decision-making.
    J Am Acad Psychiatry Law, 36(3):329-36, 2008

36. Scott CL, Resnick PJ: Assessing potential for harm: Would your patient injure
    himself or others? Current Psychiatry, 8:24-33, 2009

37. Scott CL: The Americans With Disabilities Act Amendments Act of 2008:
    implications for the forensic psychiatrist. J Am Acad Psychiatry Law, 38:95-99, 2010

38. Soulier M, Scott CL: Juveniles in Court. Harv Rev Psychiatry. 2010 Nov-
    Dec;18(6):317-25.

39. Scott CL: The child and adolescent track in the forensic fellowship. Child and
    Adolescent Psychiatric Clinics of North America, 20(3):565-575, 2011

40. McDermott B, Dualan IV, Scott CL: The Predictive Ability of the Classification of
    Violence Risk (COVR) in a forensic psychiatric hospital. Psychiatric Services, 62:430-
    433, 2011

41. Newman WJ, Holt BW, Rabun JS, Phillips G, Scott CL: Child sex tourism: extending
    the borders of sexual offender legislation. Int J Law Psychiatry. 2011 Mar-
    Apr;34(2):116-21. Epub 2011 Mar 21.

42. Scott CL, McDermott B, Bobb D, Reid R: Malingering assessments in a correctional
    environment. Correctional Health Care Report. July/August 2012;13(5):65-80




                                           10
Case 2:90-cv-00520-KJM-DB Document 6976-4 Filed 12/07/20 Page 25 of 73


43. Scott CL: Evaluating amnesia for criminal behavior: a guide to remember. Psychiatr
    Clin North Am, 35(4):797-820, 2012

44. Newman WJ, Scott CL: Brown v. Plata: Overcrowding in America’s prisons. Journal
    of American Academy of Psychiatry and the Law. 40:547–52, 2012

45. Xiong GL, Iosiff A, Brooks M, Scott CL, Hilty D: Decertification Outcomes for
    Bipolar Disorder in an Inpatient Community Mental Health Treatment Center: Impact
    on Subsequent Service Use Over Two Years. Community Mental Health Journal,
    48(6):761-764, 2012

46. Scott CL: Mental Health and Legal Systems Inextricably Intertwined. Psychiatr Clin
    North Am, 2012 Dec;35(4):xi-xii

47. McDermott BE, Dualan IV, Scott CL: Malingering in the Correctional System: Does
    Incentive Affect Prevalence?: Int J Law Psychiatry. 2013 May-Aug;36(3-4):287-92

48. Scott CL: Believing Doesn’t Make It So: Forensic Education and the Search for
    Truth. J Am Acad Psychiatry Law. 2013:41(1):18-32

49. Scott CL, Resnick PJ: Evaluating Psychotic Patients' Risk of Violence: A Practical
    Guide. Current Psychiatry. Vol. 12, No. 05 / May 2013

50. Ferranti J, McDermott BD, Scott CL: Characteristics of female homicide offenders
    found not guilty by reason of insanity. J Am Acad Psychiatry Law. 2013;41(4):516-22

51. Scott CL: Mental Health Response to Reported Inmate Abuse. Correctional Law
    Reporter, September 2013

52. Warburton K, Scott CL: Violence Risk Assessment and Treatment. CNS Spectr 2014
    Oct; 19(5):366-7.

53. Scott CL, Resnick PJ: Clinical assessment of psychotic and mood disorder symptoms
    for risk of future violence. CNS Spectr 2014 Oct; 19(5):474.

54. Glancy G, Ash P, Bath E, Buchanan A, Fedoroff P, Frierson R, Harris V, Hatters
    Friedman S, Hauser MJ, Knoll J, Norko M, Pinals D, Price M, Recupero P, Scott CL,
    Zonana H. AAPL Practice Guideline for the Forensic Assessment. J Am Acad
    Psychiatry Law, 43, 2015

55. Scott CL: Diagnosing and Evaluating Psychiatric Disability, Part 1. Audio-Digest
    Psychiatry 45:2, January 21, 2016

56. Scott CL: Diagnosing and Evaluating Psychiatric Disability, Part 2. Audio-Digest
    Psychiatry 45:3, February 7, 2016


                                           11
Case 2:90-cv-00520-KJM-DB Document 6976-4 Filed 12/07/20 Page 26 of 73



57. Scott CL, McDermott, BE: Teaching psychological assessments to forensic psychiatry
    fellows: A Practical Guide. Acad Psychiatry 2017

58. Holoyda B, Scott CL: Psychiatric education in the correctional setting: challenges and
    opportunities. Int Rev Psychiatry 29:11-20, 2017

59. Scott CL, Holoyda BJ: The Development of A Correctional Model Mental Health
    Treatment Program: Training Today Provides Treaters for Tomorrow. Correctional
    Mental Health Report, Vol. 19, No. 2, July/August 2017, 19-22

60. McDermott BE, Newman WJ, Meyer J, Scott CL, Warburton K: The Utility of an
    Admission Screening Procedure for Patients Committed to a State Hospital as
    Incompetent to Stand Trial. Int J Forensic Ment Health, Volume 16, 2017 - Issue 4
61. Holoyda B, Landess J, Scott CL, Newman WJ, Taking the Wheel: Patient Driving in
    Clinical Psychiatry. Psychiatric Annals. 48(9):421-426, 2018

62. Ferranti J, Scott CL, McDermott BE: From True Threat to Trigger Warnings: A
    Primer on Forensic Assessment of Speech. Psychiatric Annals. 48(9):427-43, 2018

63. Scott CL: Jail diversion: a practical primer. CNS Spectrums (2019), 1–8. ©
    Cambridge University Press, 2019

64. Scott CL: Correctional Litigation: Reform, Reason, and Refractory Mules.
    Correctional Mental Health Reporter, Volume 21, Number 04, PP. 5-55(3),
    November/December 2019

65. Scott CL and McBride, AB: Violence and Suicide Risk Assessment in Youth with
    Psychotic Disorders: Practical Considerations for Community Clinicians. Child
    Adolesc Psychiatric Clin N Am 29, 43-55, 2020

66. Scott CL: Jail Diversion: A Practical Primer. CNS Spectrums (2020), 25, 651-658.

67. Cummings MH, Scott CL, Arguello JC, et al. The Cal-DSH Diversion Guidelines.
    CNS Spectrums 25(5), 701–713.

BOOK CHAPTERS

1. Lowe T, Scott CL: Elimination disorders and parasomnias in children and
   adolescents, in Textbook of Psychiatry. Philadelphia, Lippincott, 1992

2. Scott CL, Resnick PJ: The Prediction of Violence, in Aggression and Violence: An
   Introductory Text. Edited by Van Hasselt V, and Hersen M. Boston, Allyn & Bacon,
   2000, pp 284-302


                                            12
Case 2:90-cv-00520-KJM-DB Document 6976-4 Filed 12/07/20 Page 27 of 73


3. Scott CL, Dalton R: Vegetative disorders, in Nelson Textbook of Pediatrics. Edited
   by Behrman R, Kliegman R, Jenson H. Philadelphia, W. B. Saunders, 2000, pp 72-
   73

4. Scott CL: Mental health law, in Mental Health Care Administration: A Guide for
   Practitioners. Edited Rodenhauser P. Ann Arbor, University of Michigan Press, 2000,
   pp 101-126

5. Scott CL: Juvenile waivers to adult court, in Principles and Practice of Child and
   Adolescent Psychiatry. Edited by Schetky D, Benedek E. Washington, DC, American
   Psychiatric Publishing, Inc., 2002, pp 289-295

6. Scott CL, Hilty D: Impulse control disorders not elsewhere classified, in American
   Psychiatric Publishing Textbook of Clinical Psychiatry, Fourth Edition. Edited by
   Hales R, Yudofsky S. Washington, DC, American Psychiatric Publishing, Inc., 2003,
   pp 781-802

7. Leamon M, Scott CL: Factitious disorders and malingering, in American Psychiatric
   Publishing Textbook of Clinical Psychiatry, Fourth Edition. Edited by Hales R,
   Yudofsky S. Washington, DC, American Psychiatric Publishing, Inc., 2003, pp 691-
   707

8. Scott CL, Hilty D, Brooks M: Impulse control disorders not elsewhere classified, in
   Essentials of Clinical Psychiatry, Second Edition. Edited by Hales R, Yudofsky S.
   Washington, DC, American Psychiatric Publishing, Inc., 2003, pp 543-566

9. Leamon M, Feldman M, Scott CL: Factitious disorders and malingering, in Essentials
   of Clinical Psychiatry, Second Edition. Edited by Hales R, Yudofsky S. Washington,
   DC, American Psychiatric Publishing, Inc., 2003, pp 543-566

10. Scott CL: Overview of the criminal justice system, in Handbook of Correctional
    Mental Health. Edited by Scott C, Gerbasi J. Washington, DC, American Psychiatric
    Publishing, Inc., 2005, pp 1-20

11. Scott CL, Resnick PJ: Patient suicide and litigation, in Textbook of Suicide
    Assessment and Management. Edited by Simon R, Hales R. Washington, DC,
    American Psychiatric Publishing, Inc., 2006, 527-544

12. Leamon MH, Feldman MC, Scott CL: Factitious disorders and malingering, in The
    American Psychiatric Publishing Board Prep and Review Guide for Psychiatry. Edited
    by Bourgeois J, Hales R, Yudofsky S. Washington, DC, American Psychiatric
    Publishing, Inc., 2006, pp 245-249

13. Scott CL, Brook M: Impulse-control disorders not elsewhere classified, in The
    American Psychiatric Publishing Board Prep and Review Guide for Psychiatry. Edited


                                          13
Case 2:90-cv-00520-KJM-DB Document 6976-4 Filed 12/07/20 Page 28 of 73


   by Bourgeois J, Hales R, Yudofsky S. Washington, DC, American Psychiatric
   Publishing, Inc., 2006, pp 281-289

14. Scott CL, Ash P, Elwyn T: Juvenile aspects of stalking, in Stalking: Psychiatric
    Perspectives and Practical Approaches. Edited by Pinals D. New York, Oxford
    University Press, 2007, pp 195-211

15. Scott CL, Resnick PJ, Quanbeck CD: Assessment of dangerousness, in American
    Psychiatric Press Textbook of Psychiatry, Fifth Edition. Edited by Hales R, Yudofsky
    S, Gabbard G. Washington, DC, American Psychiatric Publishing, Inc., 2008

16. Scott CL, Resnick PJ: Forensic psychiatry, in The Medical Basis of Psychiatry, Third
    Edition. Edited by Fatemi S, Clayton P. Totowa, NJ, Humana Press, 2008

17. Scott CL: Forensic issues, in Textbook of Violence Assessment and Management.
    Edited by Simon R, Tardiff R. Washington, DC, American Psychiatric Publishing,
    Inc., 2008

18. Scott CL: Forensic evaluations of juvenile sex offenders, in Sex Offenders:
    Identification, Risk Assessment, Treatment, and Legal Issues. Edited by Saleh F,
    Grudzinskas A, Bradford J, Brodsky D. New York, Oxford University Press, 2008

19. McDermott BE, Leamon MH, Feldman MD, Scott CL: Factitious Disorders and
    Malingering, in American Psychiatric Press Textbook of Psychiatry, Fifth Edition.
    Edited by Hales R, Yudofsky S, Gabbard G. Washington, DC, American Psychiatric
    Publishing, Inc., 2008

20. Scott CL, del Busto E: Chemical and surgical castration, in Sex Offender Laws:
    Failed Policies, New Directions. Edited by Wright RG. New York, Springer
    Publishing Company, 2009

21. Scott CL, Resnick PJ: Risk Assessment, in Applied Criminal Psychology: a guide to
    Forensic Behavioral Sciences. Edited by Koscis R. Springfield, IL, Charles C.
    Thomas Publisher, 2009

22. Scott CL, McDermott BE: An Overview of US Correctional Mental Health.
    Psychiatry in Prisons. Edited by Wilson S, Cumming I. London, England, Jessica
    Kingsley Publishers, 2009

23. Scott CL, DA: Insanity: Defense. Wiley Encyclopedia of Forensic Science. Edited by
    Jamieson A, Moenssens A. John Wiley & Sons, Ltd, 2009

24. Scott CL: Overview of the Criminal Justice System, in Handbook of Correctional
    Mental Health, Second Edition. Edited by Scott CL. Washington, DC, American
    Psychiatric Publishing, Inc., 2010


                                           14
Case 2:90-cv-00520-KJM-DB Document 6976-4 Filed 12/07/20 Page 29 of 73



25. Scott CL: Legal Issues Regarding the Provision of Care in a Correctional Setting, in
    Handbook of Correctional Mental Health, Second Edition. Edited by Scott CL.
    Washington, DC, American Psychiatric Publishing, Inc., 2010

26. Scott CL, Temporini H: Forensic Issues and the Internet, in Principles and Practice of
    Child and Adolescent Forensic Mental Health. Edited by Benedek EP, Ash P, Scott
    CL. Washington, DC, American Psychiatric Publishing, Inc., 2010

27. Scott CL, Ash P, Elwyn TS: Juvenile Stalkers, in Principles and Practice of Child and
    Adolescent Forensic Mental Health. Edited by Benedek EP, Ash P, Scott CL.
    Washington, DC, American Psychiatric Publishing, Inc., 2010

28. Scott CL: Juvenile Waiver and State-of-Mind Assessments, in Principles and Practice
    of Child and Adolescent Forensic Mental Health. Edited by Benedek EP, Ash P, Scott
    CL. Washington, DC, American Psychiatric Publishing, Inc., 2010

29. Scott CL: Competency to Stand Trial and the Insanity Defense, in The American
    Psychiatric Publishing Textbook of Forensic Psychiatry. Edited by Simon RI, Gold
    LH. Washington, DC, American Psychiatric Publishing, Inc., 2010

30. Scott CL, McDermott B: Malingering, In The Psychiatric Report, Edited by
    Buchanan A, Norko M. Cambridge, UK, Cambridge University Press, 2011

31. Scott CL, Soulier MF. Juveniles and Criminal Responsibility Evaluations, in
    Handbook of Juvenile Forensic Psychology and Psychiatry, Edited by Grigorenko EL.
    Springer Science+Business Media, LLC, 2012

32. Scott CL: Unfairness, in DSM-5 Clinical Cases, Edited by Barnhill JW. Washington,
    DC, American Psychiatric Publishing, Inc., 2013

33. Scott CL: Chat rooms and Social Networking Sites in Adolescent Sexual Behavior in
    the Digital Age: Considerations for Clinicians, Legal Professionals and Educators,
    Edited by Saleh F, Grudzinskas A, and Judge A. New York, NY, Oxford University
    Press, 2014

34. Scott CL, del Busto E: Chemical and surgical castration, in Sex Offender Laws:
    Failed Policies, New Directions, Second Edition. Edited by Wright RG. New York,
    Springer Publishing Company, 2014

35. Scott CL, Resnick PJ, Newman WJ: Violence: Psychiatric Assessment and
    Intervention in Violent Offenders: Understanding and Assessment, Edited by Pietz
    CA and Mattson CA, Oxford University Press, 2014




                                            15
Case 2:90-cv-00520-KJM-DB Document 6976-4 Filed 12/07/20 Page 30 of 73


36. Scott CL, Falls B: Mental Illness Management in Corrections in Oxford Textbook of
    Correctional Psychiatry, Edited by Trestman RL, Appelbaum KL and Metzner JL.
    New York, Oxford University Press, 2015

37. Scott CL, Holoyda BJ: Role of Clinical Trainees in Oxford Textbook of
    Correctional Psychiatry, Edited by Trestman RL, Appelbaum KL and Metzner JL.
    New York, Oxford University Press, 2015

38. Scott CL: Diagnosing and Report Writing. In DSM-5 and the Law: Changes and
    Challenges. Edited by Scott CL, New York, Oxford University Press, 2015

39. Greene J, Scott CL: DSM-5 and Disability Evaluations. In DSM-5 and the Law:
    Changes and Challenges. Edited by Scott CL, New York, Oxford University Press,
    2015

40. Scott CL, Wagoner R, Beckson M: DSM-5 and Personal Injury Litigation. In DSM-5
    and the Law: Changes and Challenges. Edited by Scott CL, New York, Oxford
    University Press, 2015

41. McDermott BE, Scott CL: DSM-5 and Malingering. In DSM-5 and the Law:
    Changes and Challenges. Edited by Scott CL, New York, Oxford University Press,
    2015

42. Scott CL: Correctional Mental Health. In Encyclopedia of Mental Health, Second
    Edition. Edited by Friedman H. Elsevier Press, 2015

43. Scott CL. Forensic Psychiatry Fellowship Training: Fundamentals for the Future. In
    The Evaluation of Forensic Psychiatry: History, Current Developments, Future
    Directions. Edited by Sadoff B. New York, Oxford University Press, 2015

44. Scott CL, Resnick PJ: Forensic psychiatry, in The Medical Basis of Psychiatry, Third
    Edition. Edited by Fatemi S, Clayton P. Springer-Verlag New York, 2016

45. Scott CL: Overview of Correctional Psychiatry, In Principles and Practice of Forensic
    Psychiatry, Third Edition, CRC Press, Boca Raton-London-New York, 2017

46. Scott CL and Resnick PJ: Clinical Assessment of Aggression and Violence: In
    Principles and Practice of Forensic Psychiatry, Third Edition, CRC Press, Boca
    Raton-London-New York, 2017

47. Scott CL: Evaluation of Competencies in the Criminal Justice System, in The APA
    Publishing Textbook of Forensic Psychiatry, Third Edition. Edited by Liza H. Gold,
    American Psychiatric Association Publishing, Arlington, VA, 2018




                                           16
Case 2:90-cv-00520-KJM-DB Document 6976-4 Filed 12/07/20 Page 31 of 73


48. Scott CL: Evaluation of Criminal Responsibility, in The APA Publishing Textbook
    of Forensic Psychiatry, Third Edition. Edited by Liza H. Gold, American Psychiatric
    Association Publishing, Arlington, VA, 2018

49. Scott CL and Resnick PJ: Risk Assessment, in Applied Criminal Psychology: A
    Guide to Forensic Behavioral Sciences, Second Edition. Edited by Richard N. Kocsis.
    Charles C. Thomas, Springfield, Ill, 2018

50. Scott CL and Resnick PJ: The Psychological Autopsy and Retrospective Evaluation
    of Suicidal Intent in the American Psychiatric Publishing Textbook of Suicide Risk
    Assessment and Management, Third Edition. Edited by Liza H. Gold and Richard L.
    Frierson, American Psychiatric Association Publishing, Washington, DC, 2020

EDITED BOOKS

1. Scott CL, Gerbasi J (Editors): Handbook of Correctional Mental Health, American
   Psychiatric Publishing, Inc., Washington, DC, 2005

2. Scott CL (Editor): Handbook of Correctional Mental Health, 2nd Edition, American
   Psychiatric Publishing, Inc., Washington, DC, 2010

3. Benedek, EP, Ash P and Scott CL (Editors): Principles and Practice of Child and
   Adolescent Forensic Mental Health, American Psychiatric Publishing, Inc.,
   Washington, DC, 2010

4. Ruiz, A, Dvoskin JA, Scott CL, and Metzner, JL (Editors): Manual of Forms and
   Guidelines for Correctional Mental Health, 2nd Edition, American Psychiatric
   Publishing, Inc., Washington, DC, 2010

5. Scott CL: DSM-5 and the Law: Changes and Challenges, Oxford University Press,
   New York, 2015

6. Trestman R (Chair), Champion M, Ford E, Metzner J, Newkirk CF, Penn JV, Pinals
   DA, Scott CL, Stellman RE, Weinstein HC, Weinstock R (Editors). Psychiatric
   Services in Correctional Facilities: Third Edition. American Psychiatric Association,
   Arlington, Virginia, 2015

7. Rosner R, Scott CL (Editors): Principles and Practice of Forensic Psychiatry, Third
   Edition, Third Edition, CRC Press, Boca Raton-London-New York, 2017

EDITED JOURNALS

1. Scott CL: (Editor) Forensic Psychiatry, Psychiatric Clinics of North America, Volume
   29, September 2006



                                           17
Case 2:90-cv-00520-KJM-DB Document 6976-4 Filed 12/07/20 Page 32 of 73


2. Scott CL: (Editor) Forensic Issues, Psychiatric Clinics of North America, Volume 35,
   Issue 4, 2012

3. Warburton K, Scott CL (Editors): CNS Spectr, 2014

LIMITED DISTRIBUTION

1. Scott CL: “School Violence and the Assessment of Juvenile Violence,” Hillsborough
   County Florida Violence Risk Training, 1998

2. Scott CL: “Death Penalty,” American Academy of Psychiatry and the Law, Forensic
   Psychiatry Review Course, 2002-2007

3. Scott CL: “Juvenile Court Assessments,” American Academy of Psychiatry and the
   Law, Forensic Psychiatry Review Course, 2002-2003

4. Scott CL: “Child Abuse/Child Witness,” American Academy of Psychiatry and the
   Law, Forensic Psychiatry Review Course, 2002-2007

5. Scott CL: “Child Custody,” American Academy of Psychiatry and the Law, Forensic
   Psychiatry Review Course, 2002-2007

6. Scott CL: “Sexual Offenders and the Law,” American Academy of Psychiatry and the
   Law, Forensic Psychiatry Review Course, 2002-2007

7. Scott CL: “Correctional Psychiatry,” American Academy of Psychiatry and the Law,
   Forensic Psychiatry Review Course, 2002-2003

8. Scott CL: “Violence Risk Assessment,” National Football League Training, 1-30,
   2003

9. Scott CL: “Juvenile’s Rights and Juvenile Court,” American Academy of Psychiatry
   and the Law, Forensic Psychiatry Review Course, 2004-2007

10. Scott CL: “Correctional Psychiatry-Part I,” American Academy of Psychiatry and the
    Law, Forensic Psychiatry Review Course, 2004-2007

11. Scott CL: “Correctional Psychiatry-Part II,” American Academy of Psychiatry and the
    Law, Forensic Psychiatry Review Course, 2004-2007

12. Scott CL: “Right to Psychiatric Treatment,” American Academy of Psychiatry and the
    Law, Forensic Psychiatry Review Course, 2004-2007




                                          18
Case 2:90-cv-00520-KJM-DB Document 6976-4 Filed 12/07/20 Page 33 of 73


13. Scott CL: “Soldiers of Satan-Clinical Interventions with Individuals Involved in
    Satanic Cults,” American Academy of Adolescent Psychiatry National Conference,
    Los Angeles, October 26, 2004

14. Scott CL: “California Court Evaluation of NGRI Acquittees: A Research Study
    Examining 930 NGRI Evaluations/Proposed Legislation to Amend Penal Code §25
    Not Guilty by Reason of Insanity,” Counsel on Mentally Ill Offenders, San Francisco,
    California, January 9, 2005

15. Scott CL: “An Overview of Conduct Disorder: From ‘Misbehavin’ to Ain’t
    Mibehavin,’” Annual Children’s Mental Health Symposium, Cincinnati, Ohio, March
    2005
16. Scott CL: “How to make your best presentations now!” American Academy of
    Psychiatry and the Law, Montreal, Canada, October 2005

17. Scott CL: “Juvenile Sex Offenders,” Annual Children’s Mental Health Symposium,
    Cincinnati, Ohio, March 2006

18. Scott CL: “Assessment of Malingerers and Psychopaths, Fakes or Snakes?” California
    Forensic Mental Health Association, March 15, 2006

19. Scott CL: “Forensic Psychiatry and Expert Witness Testimony: a ‘Primer’ for
    Attorneys,” Placer County Bar Association, 2007 Granlibakken Conference, April 15,
    2006

20. Scott CL: “Psychic Harm and Disability,” American Academy of Psychiatry and the
    Law, Forensic Psychiatry Review Course, 2006-present

21. Scott CL: “Aggression Reduction Training: the ‘ART’ of Interventions,” California
    Department of Mental Health, Mandatory Training at Coalinga State Hospital,
    Metropolitan State Hospital, Patton State Hospital, Vacaville Prison, and Atascadero
    State Hospital, 2006

22. Scott CL: “Not Guilty by Reason of Insanity: Did the Alienists Reports Follow
    California Law,” The Individual With Schizophrenia: Evidence-Based Practices for
    Recovery, 13th Annual Symposium, Loma Linda University, April 11, 2007

23. Scott CL: “Sexual Offenders and the Law, An Overview of Legal and Treatment
    Issues,” The Individual With Schizophrenia: Evidence-Based Practices for Recovery,
    Loma Linda 13th Annual Symposium, April 11, 2007

24. Scott CL: “Child Witness Testimony,” Placer County Bar Association, 2007
    Granlibakken Conference, April 20, 2007




                                           19
Case 2:90-cv-00520-KJM-DB Document 6976-4 Filed 12/07/20 Page 34 of 73


25. Scott CL: “Malingering in Civil Cases,” Placer County Bar Association, 2007
    Granlibakken Conference, April 21, 2007

26. Scott CL: “Malingering,” Cedar Rapids Mental Health Conference, Cedar Rapids,
    May 10, 2007
27. Scott CL: “Clinical Risk Assessment of Violence,” Cedar Rapids Mental Health
    Conference, Cedar Rapids, May 10, 2007

28. Scott CL: “Aggression Reduction Training,” Cedar Rapids Mental Health
    Conference, Cedar Rapids, May 10, 2007

29. Scott CL: “Psychotherapy 101 For Forensic Offenders,” UC Davis/Napa State
    Hospital Forensic Visiting Scholars Program, May 15, 2007

30. Scott CL: “Right to Treatment and Right to Refuse Treatment,” American Academy
    of Psychiatry and the Law, Forensic Psychiatry Review Course, 2014-present

ALTERNATIVE MEDIA

1. Scott CL: Juvenile Court Assessments, Psychiatric Update, Vol. 28, No. 6, 1999

2. Resnick PJ, Pinals D, Scott CL: Risk Assessment for Violence, Psychiatric Update,
   Vol. 22, No. 4, 2002

3. Scott CL: Sex Offenders, Audio-Digest Psychiatry, Vol. 36, No. 16, 2007

4. Scott CL: Correctional Psychiatry and Right to Treatment, Audio-Digest Psychiatry,
   Vol. 37, No. 19, 2008

5. Scott CL: Sex Offenders and the Law, Audio-Digest Psychiatry, Vol. 41, No. 3, 2012


BOOK REVIEWS

1. Scott, CL: Prison Madness: Life Behind Bars, by Terry Kupers, MD: A Review, The
   Northern California Psychiatric Physician, July/August 1999

2. Scott CL: Forensic Mental Health Assessment: A Casebook (Editors: Heilbrun,
   Marczyk, Matteo), The Journal of Forensic Psychiatry & Psychology, 14, 2003

3. Scott CL: Corrections, Mental Health, and Social Policy: International Perspectives
   (Editors: Ax and Fagan), The Journal of Forensic Psychiatry & Psychology, 20, 2009

COLUMNS



                                          20
Case 2:90-cv-00520-KJM-DB Document 6976-4 Filed 12/07/20 Page 35 of 73


2003-2012     Writer of “Muse and Views” Column, published biannually in the
              American Academy of Psychiatry and the Law Newsletter

JOURNAL PEER REVIEWER

The Journal of the American Academy of Psychiatry and the Law

The American Journal of Psychiatry

The Journal of Forensic Psychiatry

Behavioral Sciences and the Law
Psychiatric Services

Journal of Forensic Psychiatry and Psychology

Academic Psychiatry

Criminal Behavior and Mental Health

EDITORIAL BOARDS

Behavioral Sciences and the Law

American Psychiatric Publishing

Psychiatric Clinics of North America

Correctional Mental Health Law Reporter

Criminal Behavior and Mental Health

The Journal of the American Academy of Psychiatry and the Law (2007 – 2013)

GRANTS/APPROVED RESEARCH PROTOCOLS

1. An Archival Review of Substance Use in Not Guilty by Reason of Insanity
   Acquittees-Principal Investigator: UC Davis Human Subjects Review Committee
   Protocol # 200311155-2. Recipient of FARDF Grant (Faculty Alumni Research
   Development Fund) for $36,000.

  The purpose of this research is to examine the relationship between substance use and
  violent crime in 500 Not Guilty by Reason of Insanity Acquittees. This retrospective
  research project reviews the police records, witness statements, mental health court
  reports, and psychiatric records and examines the relationship of substance use to


                                          21
Case 2:90-cv-00520-KJM-DB Document 6976-4 Filed 12/07/20 Page 36 of 73


  violence, mental health symptoms, location of crime, victim type, weapon choice, prior
  psychiatric history, prior substance use treatment, and prior history of violence. Over
  930 separate court reports have been analyzed as part of this research project.

2. Retrospective Record Review Studies of In-Hospital Aggression and Violence in
   Forensic and Non-Forensic Patients. Principal Investigator: UC Davis Human
   Subjects Review Committee Protocol #200311487-2

  The purpose of this research is to conduct systematic and quantitative research to
  examine correlates of aggression and violence in forensic and civilly committed
  patients at a 1000 bed state hospital. This research examines both static and dynamic
  factors associated with aggression at Napa State Hospital through the examination of
  hospital wide databases and medical records. In addition, all instances of aggression
  and violence noted in the subject’s chart are coded according to the Modified Overt
  Aggression Scale (MOAS). Chart reviews also include an analysis of in hospital
  aggression as correlated through scores on the PCL-SV (Hare Psychopathy Check
  List-Short Version). A detailed analysis of individuals in walking restraints is
  conducted comparing subjects who commit assaultive acts secondary to impulsive,
  predatory, or medical causes.

3. Assessment of Mental illness, Violence Risk and Readiness for Release in a Forensic
   Facility. Co-Investigator: UC Davis Human Subjects Review Committee Protocol #
   200210712-2

  This research conducts a prospective analysis of Mentally Disordered Offenders
  (MDO’s) and Not Guilty by Reason of Insanity Acquittees (NGRI’s) committed to
  Napa State Hospital prior to their conditional release into the community. The
  evaluations include standardized violence risk assessment measures (PCL-R, V-RAG,
  HCR-20), Barratts Impulsiveness Scale, Novaco Anger Scale, Modified Overt
  Aggression Scale (MOAS), DSM Checklist, SAPS, SANS, Community Outpatient
  Treatment Readiness Profile (COT), and the Social Adaptive Functioning Evaluation
  (SAFE). One goal of this research is to allow a prospective evaluation of the utility of
  these assessment instruments by examining their relationship to the subject’s failure or
  success when placed in conditional release programs outside of the hospital.

4. Success in CONREP as a Tool for Program Evaluation: The Development of an
   Exemplary Program. Co-Investigator: UC Davis Human Subjects Review
   Committee Protocol #: 200311633-2

  The goal of this research is to characterize the differences between Mentally
  Disordered Offenders (MDO’s) and Not Guilty by Reason of Insanity Acquittees
  (NGRI’s) who have successfully been discharged from the hospital into the community
  Conditional Release Program (CONREP) versus those who have not maintained
  success in their outpatient conditional release placement. This study examines the
  comprehensive California Department of Mental Health database of all patients


                                           22
Case 2:90-cv-00520-KJM-DB Document 6976-4 Filed 12/07/20 Page 37 of 73


  released into CONREP since its inception in 1986. A total of 3,111 patients have
  received services through CONREP, of which 437 were discharged from NSH. In
  addition, this study examines the complete rap sheet of all patients admitted to the
  CONREP program through information released by the Department of Justice to the
  California Department of Mental Health every six weeks.

5. Capacity of Forensic Patients to Consent to Clinical Research: Co-Investigator:
   Protocol #200311521-1

  The purpose of this research is threefold: 1) To carefully evaluate the capacity issues
  in patients with dual vulnerability: psychiatric diagnosis and involuntary commitment
  via the criminal statutes, using a structured interview (the MacArthur Competence
  Assessment Tool for Treatment to evaluate an individual’s capacity to consent to
  research [MacCAT-R] ); 2) to carefully define the areas of deficiencies that
  individuals with these dual vulnerabilities may possess; and 3) to provider
  recommendations regarding how to translate scores on the MacCAT-CR into
  judgments about competence in this population.

6. Violence in Forensic and Non-Forensic Patients. Co-Investigator: UC Davis Human
   Subjects Review Committee Protocol #: 994663

  The purpose of this research is to conduct a prospective analysis of static and dynamic
  risk factors associate with in-hospital aggression in both forensic and civilly
  committed psychiatric patients. The evaluations include standardized violence risk
  assessment measures (PCL-R, HCR-20), Barratts Impulsiveness Scale, Novaco Anger
  Scale, Modified Overt Aggression Scale (MOAS), SCID, SID-P, SAPS, SANS, and
  standardized neuropsychological testing.

NATIONAL BOARD REVIEW COURSE INSTRUCTOR

One of four national faculty instructors for the Annual American Academy of Psychiatry and
the Law Board Review Course, October 1996 to present. Instructor for the topics of
“Correctional Psychiatry-Clinical Issues,” “Correctional Psychiatry-Legal Issues,”
“Psychiatry and the Death Penalty,” “Juvenile’s Rights and Juvenile Court,” “Sexual
Offenders and the Law,” “Child Custody,” “Child Abuse” and “Child Witness Testimony,”
“Right to Treatment,” “Psychic Harm and Disability,” and “Psychiatric Disability.”
NATIONAL CONSULTATION

October 1998          Forensic Psychiatric Consultant to Hillsborough School District,
                      Florida

                      Responsible for providing training for the assessment and treatment
                      of violent youth in school.




                                           23
Case 2:90-cv-00520-KJM-DB Document 6976-4 Filed 12/07/20 Page 38 of 73


September 2003       Forensic Psychiatric Consultant for the Clinicians of the National
                     Football League (NFL) Policy and Program for Substances of
                     Abuses

                     Responsible for developing a comprehensive violence risk assessment
                     training program and syllabus for substance abuse counselors for the
                     National Football League.

November 2007        Forensic Psychiatric Consultant for the Clinicians of the National
                     Football League (NFL) Policy and Program for Substances of
                     Abuses

                     Responsible for developing trainings in juvenile violence risk
                     assessment and recognizing psychopathy in future aggression for
                     substance abuse counselors for the National Football League.

February/March 2017 Psychiatric Interviewer and Consultant to the National
                    Aeronautics and Space Administration (NASA)

                     Responsible for interviewing final applicants for position as
                     astronaut with NASA and making recommendations regarding fitness
                     for NASA space travel.

PROFESSIONAL ORGANIZATIONS

American Academy of Addiction Psychiatry

American Academy of Child and Adolescent Psychiatry

American Academy of Psychiatry and the Law

American Psychiatric Association

NATIONAL TASK FORCE APPOINTMENTS

October 1999-present American Academy of Psychiatry and the Law, Member of National
                     Task Force developing practice guidelines for the evaluation of
                     criminal responsibility

May 2001-present     Chair, National Task Force to examine ACGME guidelines for
                     Forensic Psychiatry Training
May 2001-present     Chair, National Task Force to develop core competencies and training
                     guidelines for Forensic Psychiatry in ACGME accredited training
                     programs.



                                         24
Case 2:90-cv-00520-KJM-DB Document 6976-4 Filed 12/07/20 Page 39 of 73


October 2002-present American Academy of Psychiatry and the Law, Member of National
                     Task Force developing practice guidelines for the evaluation of
                     Competency to Stand Trial

October 2013-2014    American Academy of Psychiatry and the Law, Chairman of Financial
                     Task Force, Chair

March 2014-2015      Member, American Psychiatric Association National Task Force
                     for drafting Psychiatric Services in Correctional Facilities
                     Resource Document

March 2014-present Accreditation Council for Graduate Medical Education and the
                   American Board of Psychiatry and Neurology, Member of the
                   Forensic Psychiatry Working Group developing a subspecialty-
                   specific system of competency based learning and assessment for
                   forensic psychiatry training programs.

October 2014-present American Academy of Psychiatry and the Law, Member of National
                     Task Force on Technology for Education Purposes
October 2014-present American Academy of Psychiatry and the Law, Member of National
                     Maintenance of Certification Task Force

NATIONAL OFFICES

President of the American Academy of Psychiatry and the Law-Association of Directors of
Forensic Psychiatry Fellowships (1996-2010)

American Academy of Psychiatry and the Law-Counselor (2002-2005)

Vice President of American Academy of Psychiatry and the Law (2010)

President Elect of American Academy of Psychiatry and the Law (2011)

President of American Academy of Psychiatry and the Law (2012)

NATIONAL PROFESSIONAL COMMITTEES

American Academy of Psychiatry and the Law-Peer Review Committee (1997-2005)

American Academy of Psychiatry and the Law-Rappeport Fellow Selection Committee
(1996-2002)

American Academy of Psychiatry and the Law-Ethics Committee (1999-2004)




                                         25
Case 2:90-cv-00520-KJM-DB Document 6976-4 Filed 12/07/20 Page 40 of 73


American Academy of Psychiatry and the Law-Sex Offender Committee (2004-2006, 2011,
2017)

American Academy of Psychiatry and the Law-Association of Directors of Forensic
Psychiatry Fellowships (2006-present)

American Academy of Psychiatry and the Law-Executive Council (2011-2013)

American Academy of Psychiatry and the Law-Program Committee (2011-present)

American Academy of Psychiatry and the Law-Maintenance of Certification Committee
(2014-Present)

American Academy of Psychiatry and the Law-Institute of Research and Education (2013-
present)

American Academy of Psychiatry and the Law-Education Committee (2013-present)

American Academy of Psychiatry and the Law-Awards Committee (2014-present)

American Academy of Psychiatry and the Law-Public Relations Committee (2017-present)

American Academy of Psychiatry and the Law-Government Affairs Committee (2017-
present)

CALIFORNIA STATEWIDE COMMITTEES

2002-2010            Member, California Statewide Judicial Action Committee

NATIONAL PRESENTATIONS

1.   “Treatment of Tourette’s Disorder,” National Military Psychiatry Conference, San
     Antonio, Texas, March 1994

2.   “The Prediction of Violence,” National Conference of Hospital Administrators, New
     Orleans, Louisiana, October 1996

3.   “An Overview of Psychiatry and the Law,” National Conference of Hospital
     Administrators, New Orleans, Louisiana, October 1996

4.   “The Many Faces of Competency,” National Conference of Hospital Administrators,
     New Orleans, Louisiana, October 1996

5.   “An Overview of Psychiatric Malpractice,” National Conference of Hospital
     Administrators, New Orleans, Louisiana, October 1996


                                          26
Case 2:90-cv-00520-KJM-DB Document 6976-4 Filed 12/07/20 Page 41 of 73



6.   “An Overview of Correctional Psychiatry,” American Academy of Psychiatry and the
     Law, Forensic Psychiatry Review Course, Puerto Rico, October 1996

7.   “Prediction of Juvenile Dangerousness,” American Academy of Psychiatry and the Law
     Annual Meeting, Denver, Colorado, October 1997

8.   “Juvenile Transfers to Adult Court-Waiving Good-bye to Rehab,” American Academy of
     Psychiatry and the Law, Denver, Colorado, October 1997

9.   “Forensic Assessment of Emotional Abuse,” American Academy of Psychiatry and the
     Law, Denver, Colorado, October 1997

10. “An Overview of Correctional Psychiatry,” American Academy of Psychiatry and the
    Law, Forensic Psychiatry Review Course, Denver, Colorado, October 1997

11. “The Psychiatric Assessment of Juvenile Dangerousness,” American Psychiatric
    Association, Toronto, Canada, May 1998

12. “School Violence-the Assessment of Kids who Threaten,” Hillsborough County School
    System, Tampa, Florida, October 1998

13. “An Overview of Correctional Psychiatry,” American Academy of Psychiatry and the
    Law, Forensic Psychiatry Review Course, New Orleans, Louisiana, October 1998

14. “Psychiatry and the Death Penalty,” American Academy of Psychiatry and the Law,
    Forensic Psychiatry Review Course, New Orleans, Louisiana, October 1998

15. “An Overview of Juvenile Court,” American Academy of Psychiatry and the Law,
    Forensic Psychiatry Review Course, New Orleans, Louisiana, October 1998

16. “The Psychiatrist Role in Death Penalty Evaluations,” American Academy of Psychiatry
    and the Law, New Orleans, Louisiana, October 1998

17. “Competency Evaluations of the Mentally Retarded,” American Academy of Psychiatry
    and the Law, New Orleans, Louisiana, October 1998

18. “An Overview of Conduct Disorder,” Hillsborough County School System, Tampa
    Florida, February 1999

19. “Assessment of School Violence,” American Academy of Psychiatry and the Law Annual
    Meeting, Baltimore, Maryland, October 1999

20. “An Overview of Correctional Psychiatry,” American Academy of Psychiatry and the
    Law, Forensic Psychiatry Review Course, Baltimore, Maryland, October 1999


                                         27
Case 2:90-cv-00520-KJM-DB Document 6976-4 Filed 12/07/20 Page 42 of 73



21. “Psychiatry and the Death Penalty,” American Academy of Psychiatry and the Law,
    Forensic Psychiatry Review Course, Baltimore, Maryland, October 1999

22. “An Overview of Juvenile Court,” American Academy of Psychiatry and the Law,
    Forensic Psychiatry Review Course, New Baltimore, Maryland, October 1999

23. “Sexual Offenders and the Law,” American Academy of Psychiatry and the Law,
    Forensic Psychiatry Review Course, New Baltimore, Maryland, October 1999

24. “Ethical Dilemmas, Ask the Experts,” American Academy of Psychiatry and the Law
    Annual Meeting, Baltimore, Maryland, October 1999

25. “Juvenile Violence,” American Psychiatric Association National Meeting, Chicago,
    Illinois, May 2000

26. “Ethical Dilemmas-Ask the Experts,” American Academy of Psychiatry and the Law
    Annual Meeting, Vancouver, Canada, October 2000

27. “Presentation of the American Academy of Psychiatry and the Law Task Force on
    Criminal Responsibility,” American Academy of Psychiatry and the Law Annual
    Meeting, Vancouver, Canada, October 2000

28. “Sexual Harassment in the Schoolyard-Hurting or Flirting,” American Academy of
    Psychiatry and the Law Annual Meeting, Vancouver, Canada, October 2000

29. “An Overview of Correctional Psychiatry,” American Academy of Psychiatry and the
    Law, Forensic Psychiatry Review Course, Vancouver, Canada, October 2000

30. “Psychiatry and the Death Penalty,” American Academy of Psychiatry and the Law,
    Forensic Psychiatry Review Course, Vancouver, Canada, October 2000

31. “An Overview of Juvenile Court,” American Academy of Psychiatry and the Law,
    Forensic Psychiatry Review Course, Vancouver, Canada, October 2000

32. “Sexual Offenders and the Law,” American Academy of Psychiatry and the Law,
    Forensic Psychiatry Review Course, Vancouver, Canada, October 2000

33. “Child Custody,” American Academy of Psychiatry and the Law, Forensic Psychiatry
    Review Course, Vancouver, Canada, October 2000

34. “Ethical Dilemmas-Ask the Experts,” American Academy of Psychiatry and the Law
    Annual Meeting, Boston, Massachusetts, October 2001




                                         28
Case 2:90-cv-00520-KJM-DB Document 6976-4 Filed 12/07/20 Page 43 of 73


35. “Difficult Cases-Forensic Case Consultation,” American Academy of Psychiatry and the
    Law Annual Meeting, Boston, Massachusetts, October 2001

36. “An Overview of Correctional Psychiatry,” American Academy of Psychiatry and the
    Law, Forensic Psychiatry Review Course, Boston, Massachusetts, October 2001

37. “Psychiatry and the Death Penalty,” American Academy of Psychiatry and the Law,
    Forensic Psychiatry Review Course, Boston, Massachusetts, October 2001

38. “An Overview of Juvenile Court,” American Academy of Psychiatry and the Law,
    Forensic Psychiatry Review Course, Boston, Massachusetts, October 2001

39. “Sexual Offenders and the Law,” American Academy of Psychiatry and the Law,
    Forensic Psychiatry Review Course, Boston, Massachusetts, October 2001

40. “Child Custody,” American Academy of Psychiatry and the Law, Forensic Psychiatry
    Review Course, Boston, Massachusetts, October 2001

41. “Child Abuse/Child Witness Testimony,” American Academy of Psychiatry and the Law,
    Forensic Psychiatry Review Course, Boston, Massachusetts, October 2001

42. “Landmark Case Update,” Gerbasi J, Scott C. American Academy of Psychiatry and the
    Law Annual Meeting, Newport Beach, California, October 2002

43. “Assessing and Managing Dangerous Behaviors in a Forensic State Hospital,” Sokolov
    G; Quanbeck C; McDermott; Scott C, American Academy of Psychiatry and the Law
    Annual Meeting, Newport Beach, California, October 2002

44. “Characteristics Predicting Success in CR Programs,” ,” American Academy of
    Psychiatry and the Law Annual Meeting, Newport Beach, California, October 2002

45. “Categorizing Sex Offenders: Implications for Treatment,”, Keeler W, Blunt T, Scott C,
    Guillory S, American Academy of Psychiatry and the Law Annual Meeting, Newport
    Beach, California, October 2002

46. “Update on Chemical Castration of Sex Offenders,” Holmberg T; Scott C, American
    Academy of Psychiatry and the Law Annual Meeting, Newport Beach, California,
    October 2002

47. “Characterization of Female Forensic Inpatients,” Wieneke, M; McDermott B; Hoff A;
    Scott C; Espinoza S, American Academy of Psychiatry and the Law Annual Meeting,
    Newport Beach, California, October 2002




                                         29
Case 2:90-cv-00520-KJM-DB Document 6976-4 Filed 12/07/20 Page 44 of 73


48. “SCID Module for the Diagnosis of Paraphilias,” Panizzon M; Scott C; McDermott B,
    American Academy of Psychiatry and the Law Annual Meeting, Newport Beach,
    California, October 2002

49. “Difficult Cases-Forensic Case Consultation,” American Academy of Psychiatry and the
    Law Annual Meeting, Newport Beach, California, October 2002

50. “Ethical Dilemmas-Ask the Experts,” American Academy of Psychiatry and the Law
    Annual Meeting, Newport Beach, California, October 2002

51. “Violence in Long-Stay Psychiatric Inpatients,” Hoff A; Scott C; McDermott B; Wienke
    M; American Academy of Psychiatry and the Law Annual Meeting, Newport Beach,
    California, October 2002

52. “Does Inpatient Behavior Predict Patterns of Revocation?,” McDermott B; Scott C;
    Mone R; Hoffe A; American Academy of Psychiatry and the Law Annual Meeting,
    Newport Beach, California, October 2002

53. “Advice for the Early Career Psychiatrist-Early Career Committee,” Guest Panelist,
    American Academy of Psychiatry and the Law Annual Meeting, Newport Beach,
    California, October 2002

54. “An Overview of Correctional Psychiatry,” American Academy of Psychiatry and the
    Law, Forensic Psychiatry Review Course, Newport Beach, California, October 2002

55. “Psychiatry and the Death Penalty,” American Academy of Psychiatry and the Law,
    Forensic Psychiatry Review Course, Newport Beach, California, October 2002

56. “An Overview of Juvenile Court,” American Academy of Psychiatry and the Law,
    Forensic Psychiatry Review Course, Newport Beach, California, October 2002

57. “Sexual Offenders and the Law,” American Academy of Psychiatry and the Law,
    Forensic Psychiatry Review Course, Newport Beach, California, October 2002

58. “Child Custody,” American Academy of Psychiatry and the Law, Forensic Psychiatry
    Review Course, Newport Beach, California, October 2002

59. “Child Abuse/Child Witness Testimony,” American Academy of Psychiatry and the Law,
    Forensic Psychiatry Review Course, Newport Beach, California, October 2002

60. “Sexual Offenders, Psychiatry and the Law,” United States Air Force Wilford Hall
    Annual Distinguished Visiting Professor Lecture, San Antonio, Texas, March 2003

61. “Assessment and Treatment of the Antisocial Personality Disorder,” Colorado State
    Hospital, Colorado, May 2003


                                          30
Case 2:90-cv-00520-KJM-DB Document 6976-4 Filed 12/07/20 Page 45 of 73



62. “The Risk Assessment of Violence in Professional Athletes,” National Football League
    (NFL) Annual Conference of Substance Abuse Counselors, Houston, Texas, September,
    2003

63. “AAPL Task Force on Competence to Stand Trial,” Panel Presentation, American
    Academy of Psychiatry and the Law Annual Meeting, San Antonio, Texas, October 2003

64. “Restoring Competence for Execution,” Debate Presentation, American Academy of
    Psychiatry and the Law Annual Meeting, San Antonio, Texas, October 2003

65. “Court Reporters and NGRI Findings: Fact or Fiction?”, Research in Progress, American
    Academy of Psychiatry and the Law Annual Meeting, San Antonio, Texas, October 2003

66. “Intoxication and Insanity: A Study of 500 NGRI Acquittees,” Research in Progress,
    American Academy of Psychiatry and the Law Annual Meeting, San Antonio, Texas,
    October 2003

67. “Capacity of Forensic Patients, The Use of the MacCAT-CR,” Research in Progress,
    American Academy of Psychiatry and the Law Annual Meeting, San Antonio, Texas,
    October 2003

68. “Landmark Case Update,” Panel Presentation, American Academy of Psychiatry and the
    Law Annual Meeting, San Antonio, Texas, October 2003

69. “An Overview of Correctional Psychiatry-Part I,” American Academy of Psychiatry and
    the Law, Forensic Psychiatry Review Course, San Antonio, Texas, October 2003

70. “An Overview of Correctional Psychiatry-Part II,” American Academy of Psychiatry and
    the Law, Forensic Psychiatry Review Course, San Antonio, Texas, October 2003

71. “Psychiatry and the Death Penalty,” American Academy of Psychiatry and the Law,
    Forensic Psychiatry Review Course, San Antonio, Texas, October 2003

72. “An Overview of Juvenile Court,” American Academy of Psychiatry and the Law,
    Forensic Psychiatry Review Course, San Antonio, Texas, October 2003

73. “Sexual Offenders and the Law,” American Academy of Psychiatry and the Law,
    Forensic Psychiatry Review Course, San Antonio, Texas, October 2003

74. “Child Custody,” American Academy of Psychiatry and the Law, Forensic Psychiatry
    Review Course, San Antonio, Texas, October 2003

75. “Child Abuse/Child Witness Testimony,” American Academy of Psychiatry and the Law,
    Forensic Psychiatry Review Course, San Antonio, Texas, October 2003


                                         31
Case 2:90-cv-00520-KJM-DB Document 6976-4 Filed 12/07/20 Page 46 of 73



76. “An Overview of Juvenile Violence,” Children’s Hospital Grand Rounds, November
    2003

77. “Sexually Violent Predator Legislation,” University of Cincinnati Grand Rounds,
    November 2003

78. “Sexual Offenders and the Law,” University of Mississippi Grand Rounds, December
    2003

79. “An Assessment of Juvenile Violence,” California Youth Authority Conference, UC
    Davis, March 2004

80. “Soldiers of Satan-An Overview of Satanic Cults,” American Association of Adolescent
    Psychiatry, Los Angeles, California, March 2004

81. “Risk Factors for Juvenile Violence,” Children’s Hospital Annual Symposium,
    Cincinnati, Ohio, April 2004

82. “Psychiatry and the Death Penalty,” American Academy of Psychiatry and the Law,
    Forensic Psychiatry Review Course, Scottsdale, Arizona, October 2004

83. “Correctional Psychiatry Part I,” American Academy of Psychiatry and the Law, Forensic
    Psychiatry Review Course, Scottsdale, Arizona, October 2004

84. “Correctional Psychiatry Part II,” American Academy of Psychiatry and the Law,
    Forensic Psychiatry Review Course, Scottsdale, Arizona, October 2004

85. “Right to Treatment,” American Academy of Psychiatry and the Law, Forensic Psychiatry
    Review Course, Scottsdale, Arizona, October 2004

86. “Sexual Offenders and the Law,” American Academy of Psychiatry and the Law,
    Forensic Psychiatry Review Course, Scottsdale, Arizona, October 2004

87. “An Overview of Minor’s Rights and Juvenile Court,” American Academy of Psychiatry
    and the Law, Forensic Psychiatry Review Course, Scottsdale, Arizona, October 2004

88. “Child Custody,” American Academy of Psychiatry and the Law, Forensic Psychiatry
    Review Course, Scottsdale, Arizona, October 2004

89. “Child Abuse/Child Witness Testimony,” American Academy of Psychiatry and the Law,
    Forensic Psychiatry Review Course, Scottsdale, Arizona, October 2004

90. “Do Anger and Impulsivity Predict Institutional Aggression? Research in Progress,”
    American Academy of Psychiatry and the Law, Scottsdale, Arizona, October 2004


                                         32
Case 2:90-cv-00520-KJM-DB Document 6976-4 Filed 12/07/20 Page 47 of 73



91. “Profiling Chronically Aggressive Behavior in State Hospital Patients, Research in
    Progress,” American Academy of Psychiatry and the Law, Scottsdale, Arizona, October
    2004

92. “Are Forensic Patients Susceptible to Coercion in Research? Research in Progress,”
    American Academy of Psychiatry and the Law, Scottsdale, Arizona, October 2004

93. “Pitfalls in Clinical and Forensic Practice: A Presentation and Discussion of Case
    Scenarios,” Workshop, American Academy of Psychiatry and the Law, Scottsdale,
    Arizona, October 2004

94. “Insane Women: Research Findings of 61 NGRI Acquittees, Research in Progress,”
    American Academy of Psychiatry and the Law, Scottsdale, Arizona, October 2004

95. “An Overview of Juvenile Conduct Disorder,” Children’s Hospital Annual Symposium,
    Cincinnati, Ohio, April 2005

96. “Psychiatry and the Death Penalty,” American Academy of Psychiatry and the Law,
    Forensic Psychiatry Review Course, Montreal, Canada, October 2005

97. “Correctional Psychiatry Part I,” American Academy of Psychiatry and the Law, Forensic
    Psychiatry Review Course, Montreal, Canada, October 2005

98. “Correctional Psychiatry Part II,” American Academy of Psychiatry and the Law,
    Forensic Psychiatry Review Course, Montreal, Canada, October 2005

99. “Right to Treatment,” American Academy of Psychiatry and the Law, Forensic Psychiatry
    Review Course, Montreal, Canada, October 2005

100. “Sexual Offenders and the Law,” American Academy of Psychiatry and the Law,
     Forensic Psychiatry Review Course, Montreal, Canada, October 2005

101. “An Overview of Minor’s Rights and Juvenile Court,” American Academy of Psychiatry
     and the Law, Forensic Psychiatry Review Course, Montreal, Canada, October 2005

102. “Child Custody,” American Academy of Psychiatry and the Law, Forensic Psychiatry
     Review Course, Montreal, Canada, October 2005

103. “Child Abuse/Child Witness Testimony,” American Academy of Psychiatry and the Law,
     Forensic Psychiatry Review Course, Montreal, Canada, October 2005

104. “Uncovering Death’s Dilemmas: The Psychological Autopsy,” American Academy of
     Psychiatry and the Law, Montreal, Canada, October 2005



                                          33
Case 2:90-cv-00520-KJM-DB Document 6976-4 Filed 12/07/20 Page 48 of 73


105. “How to Make Your Best Presentation Now!,” American Academy of Psychiatry and the
     Law, Montreal, Canada, October 2005

106. “The Use of Psychopathic Personality Inventory (PPI) in a Forensic Sample,” American
     Academy of Psychiatry and the Law, Montreal, Canada, October 2005

107. “Aggression Reduction Training-A Nursing Survival Guide,” American Psychiatric
     Nurses Association Annual Meeting, Long Beach California, October 2006

108. “Child Abuse – Child Witness,” American Academy of Psychiatry and the Law, Chicago,
     Illinois, October 2006

109. “Child Custody,” American Academy of Psychiatry and the Law, Chicago, Illinois,
     October 2006

110. “Correctional Psychiatry,” American Academy of Psychiatry and the Law, Chicago,
     Illinois, October 2006

111. “Death Penalty,” American Academy of Psychiatry and the Law, Chicago, Illinois,
     October 2006

112. “Disability and Psychic Harm,” American Academy of Psychiatry and the Law, Chicago,
     Illinois, October 2006

113. “Juvenile’s Rights and Juvenile Court,” American Academy of Psychiatry and the Law,
     Chicago, Illinois, October 2006

114. “Right to Treatment,” American Academy of Psychiatry and the Law, Chicago, Illinois,
     October 2006

115. “Sex Offenders,” American Academy of Psychiatry and the Law, Chicago, Illinois,
     October 2006

116. “Conditional Release Decision Making,” American Academy of Psychiatry and the Law,
     Chicago, Illinois, October 2006

117. “Serial Killers: From Cradle to Grave,” American Academy of Psychiatry and the Law,
     Chicago, Illinois, October 2006

118. “Sex Offenders and Insanity: An Examination of 42 Individuals Found Not Guilty by
     Reason of Insanity,” American Academy of Psychiatry and the Law, Chicago, Illinois,
     October 2006

119. “The Ultimate Taboo: When an NGRI Acquittee Reoffends,” American Academy of
     Psychiatry and the Law, Chicago, Illinois, October 2006


                                          34
Case 2:90-cv-00520-KJM-DB Document 6976-4 Filed 12/07/20 Page 49 of 73



120. “The Internet and Child Pornography: the Impact of Forensic Assessments,” American
     Academy of Psychiatry and the Law, Chicago, Illinois, October 2006

121. “Not Guilty by Reason of Insanity: Did the Alienists Reports Follow California Law,”
     The Individual with Schizophrenia: Evidenced-Based Practices for Recovery
     Conference, Patton State Hospital, Patton, California, April 2007

122. “Sexual Offenders and the Law,” The Individual with Schizophrenia: Evidenced-Based
     Practices for Recovery Conference, Patton State Hospital, Patton, California, April 2007

123. “Aggression Reduction Training,” Mercy Medical Center, Cedar Rapids, Iowa, May 2007

124. “Assessment of Dangerousness” Mercy Medical Center, Cedar Rapids, Iowa, May 2007

125. “Detection of Malingering,” Mercy Medical Center, Cedar Rapids, Iowa, May 2007

126. “Internet Child Pornography and Mental Illness: The Psychiatrist’s Role,” American
     Psychiatric Association Annual Meeting, San Diego, May 2007

127. “Psychic Harm and Workers Compensation,” American Academy of Psychiatry and the
     Law, Miami, Florida, October 2007

128. “Death Penalty,” American Academy of Psychiatry and the Law, Miami, Florida, October
     2007

129. “Correctional Psychiatry,” American Academy of Psychiatry and the Law, Miami,
     Florida, October 2007

130. “Child Abuse/Child Witness,” American Academy of Psychiatry and the Law, Miami,
     Florida, October 2007

131. “Psychiatric Disability,” American Academy of Psychiatry and the Law, Miami, Florida,
     October 2007

132. “Child Custody,” American Academy of Psychiatry and the Law, Miami, Florida,
     October 2007

133. “Juvenile Court and Minor’s Rights,” American Academy of Psychiatry and the Law,
     Miami, Florida, October 2007

134. “Right to Treatment,” American Academy of Psychiatry and the Law, Miami, Florida,
     October 2007




                                           35
Case 2:90-cv-00520-KJM-DB Document 6976-4 Filed 12/07/20 Page 50 of 73


135. “Sexual Offenders and the Law,” American Academy of Psychiatry and the Law, Miami,
     Florida, October 2007

136. “Cults and Forensic Psychiatry: Unraveling the Ties that Bind,” American Academy of
     Psychiatry and the Law, Miami, Florida, October 2007

137. “Assessment of Child Pornography Offenders: A Hands-On Guide for Forensic
     Psychiatrists,” American Academy of Psychiatry and the Law, Miami, Florida, October
     2007

138. “The Aging Forensic Population: Are They Dangerous?”, American Academy of
     Psychiatry and the Law, Miami, Florida, October 2007

139. “The Relationship of Psychopathy to Institutional Aggression,” American Academy of
     Psychiatry and the Law, Miami, Florida, October 2007

140. “Forensic Psychiatry Fellowships: Faculty Competencies,” American Academy of
     Psychiatry and the Law, Miami, Florida, October 2007

141. “Developing a Research Curriculum for Fellowship – Research and ADFPF
     Committees,” American Academy of Psychiatry and the Law, Miami, Florida, October
     2007

142. “Aggression in Late Adolescence and Early Adulthood: Do Bad Boys Become Better
     Men?”, NFL Program for Substances of Abuse Treating Clinician Conference, Phoenix,
     Arizona, November 2007

143. “Juvenile Violence: Structured Risk Assessments and Treatment Interventions,” Trends
     in Juvenile Violence Conference, Hamilton County Juvenile Court, Cincinnati, Ohio,
     April 2008

144. “Juvenile Violence: Special Populations: Stalkers, Sex Offenders, Murderers, and
     School Shooters,” Trends in Juvenile Violence Conference, Hamilton County Juvenile
     Court, Cincinnati, Ohio, April 2008

145. “Juvenile Violence: Current Trends and Clinical Risk Assessments,” Trends in Juvenile
     Violence Conference, Hamilton County Juvenile Court, Cincinnati, Ohio, April 2008

146. “Psychic Harm and Workers Compensation,” American Academy of Psychiatry and the
     Law, Seattle, Washington, October 2008

147. “Death Penalty,” American Academy of Psychiatry and the Law, Seattle, Washington,
     October 2008




                                         36
Case 2:90-cv-00520-KJM-DB Document 6976-4 Filed 12/07/20 Page 51 of 73


148. “Correctional Psychiatry,” American Academy of Psychiatry and the Law, Seattle,
     Washington, October 2008

149. “Child Abuse/Child Witness,” American Academy of Psychiatry and the Law, Seattle,
     Washington, October 2008

150. “Psychiatric Disability,” American Academy of Psychiatry and the Law, Seattle,
     Washington, October 2008

151. “Child Custody,” American Academy of Psychiatry and the Law, Seattle, Washington,
     October 2008

152. “Juvenile Court and Minor’s Rights,” American Academy of Psychiatry and the Law,
     Seattle, Washington, October 2008

153. “Right to Treatment,” American Academy of Psychiatry and the Law, Seattle,
     Washington, October 2008

154. “Sexual Offenders and the Law,” American Academy of Psychiatry and the Law, Seattle,
     Washington, October 2008

155. “Sexual Harassment,” American Academy of Psychiatry and the Law, Seattle,
     Washington, October 2008

156. “Landmark Case Updates: What’s New in the Law and Mental Health,” American
     Academy of Psychiatry and the Law, Seattle, Washington, October 2008

157. “The Use of the COVR in a Forensic Inpatient Setting,” American Academy of
     Psychiatry and the Law, Seattle, Washington, October 2008

158. “Ethics Training in Forensic Psychiatry,” American Academy of Psychiatry and the Law,
     Seattle, Washington, October 2008

159. “Forensic Psychiatry and the Internet: Untangling the Web,” American Academy of
     Psychiatry and the Law, Seattle, Washington, October 2008

160. “Antecedents to Assaults Motivated by Psychosis,” American Academy of Psychiatry and
     the Law, Seattle, Washington, October 2008

161. “Restoration of Trial Competency: A Performance Improvement Project,” American
     Academy of Psychiatry and the Law, Seattle, Washington, October 2008

162. “Chemical and Surgical Castration: Ethics and Efficiency,” American Academy of
     Psychiatry and the Law, Seattle, Washington, October 2008



                                          37
Case 2:90-cv-00520-KJM-DB Document 6976-4 Filed 12/07/20 Page 52 of 73


163. “Mandated Treatment of Dual Diagnosis in Native American Youth,” American
     Academy of Psychiatry and the Law, Seattle, Washington, October 2008

164. “Dangerousness: From Cradle to Grave,” Forensic Mental Health Update, Idaho
     Psychiatric Association 2009 Annual Meeting, Boise, Idaho, April 2009

165. “Evaluating Psychic Harm and Disability: Mentally Ill or Malingering?”, Forensic Mental
     Health Update, Idaho Psychiatric Association 2009 Annual Meeting, Boise, Idaho, April
     2009

166. “Sexual Harassment: ‘What’s Love Got to Do With It?’”, Forensic Mental Health
     Update, Idaho Psychiatric Association 2009 Annual Meeting, Boise, Idaho, April 2009

167. “Assessing Psychiatric Competencies Competently,” Forensic Mental Health Update,
     Idaho Psychiatric Association 2009 Annual Meeting, Boise, Idaho, April 2009

168. “Psychiatric Malpractice and Courtroom Testimony: The Survival Guide,” Forensic
     Mental Health Update, Idaho Psychiatric Association 2009 Annual Meeting, Boise,
     Idaho, April 2009

169. “Forensic Psychiatry and the Internet,” American Psychiatric Association, San Francisco,
     California, May 2009

170. “The Law and Sex Offenders,” Forensic Trends: Psychiatric & Behavioral Issues, Las
     Vegas, Nevada, May 2009

171. “Aggression Reduction Training: The ART of Assessing and Managing Inpatient
     Violence,” Forensic Trends: Psychiatric & Behavioral Issues, Las Vegas, Nevada, May
     2009

172. “Assessing Allegations of Child Sexual Abuse,” Santa Clara County Mental Health
     Department Psychiatry Grand Rounds, San Jose, California, September 2009

173. “Psychic Harm and Workers Compensation,” American Academy of Psychiatry and the
     Law, Baltimore, Maryland, October 2009

174. “Death Penalty,” American Academy of Psychiatry and the Law, Baltimore, Maryland,
     October 2009

175. “Correctional Psychiatry,” American Academy of Psychiatry and the Law, Baltimore,
     Maryland, October 2009

176. “Child Abuse/Child Witness,” American Academy of Psychiatry and the Law, Baltimore,
     Maryland, October 2009



                                          38
Case 2:90-cv-00520-KJM-DB Document 6976-4 Filed 12/07/20 Page 53 of 73


177. “Psychiatric Disability,” American Academy of Psychiatry and the Law, Baltimore,
     Maryland, October 2009

178. “Child Custody,” American Academy of Psychiatry and the Law, Baltimore, Maryland,
     October 2009

179. “Juvenile Rights and Juvenile Court,” American Academy of Psychiatry and the Law,
     Baltimore, Maryland, October 2009

180. “Right to Treatment,” American Academy of Psychiatry and the Law, Baltimore,
     Maryland, October 2009

181. “Sex Offenders and the Law,” American Academy of Psychiatry and the Law, Baltimore,
     Maryland, October 2009

182. “Dissociative Identity Disorder and the Law: Disease or Drama?”, American Academy of
     Psychiatry and the Law, Baltimore, Maryland, October 2009

183. “Technological Innovations in Forensic Education,” American Academy of Psychiatry
     and the Law, Baltimore, Maryland, October 2009

184. “Triaging the IST Patient: A Brief Screen to Reduce LOS,” American Academy of
     Psychiatry and the Law, Baltimore, Maryland, October 2009

185. “Treating Disruptive Behavior Disorders in Correctional Settings: To Treat or Not to
     Treat?” American Academy of Forensic Sciences 62nd Annual Meeting, Seattle, WA,
     February 2010

186. “Meet the Editors: Principles and Practice of Child and Adolescent Forensic Mental
     Health, American Psychiatric Associations 163rd Annual Meeting, New Orleans, LA,
     May 2010

187. “Forensic Assessment of Discrete Memory Loss: Blackout or Malingering?” The Royal
     Australian and New Zealand College of Psychiatrists Section of Forensic Psychiatry
     Conference, Prato, Tuscany, Italy, October 2010

188. “The F.A.I.R. Assessment Methodology: Evaluating Uncooperative Malingering
     Defendants Found Incompetent to Stand Trial,” The Royal Australian and New Zealand
     College of Psychiatrists Section of Forensic Psychiatry Conference, Prato, Tuscany, Italy,
     October 2010

189. “Psychic Harm and Workers Compensation,” American Academy of Psychiatry and the
     Law, Tucson, Arizona, October 2010




                                           39
Case 2:90-cv-00520-KJM-DB Document 6976-4 Filed 12/07/20 Page 54 of 73


190. “Death Penalty,” American Academy of Psychiatry and the Law, Tucson, Arizona,
     October 2010

191. “Correctional Psychiatry,” American Academy of Psychiatry and the Law, Tucson,
     Arizona, October 2010

192. “Child Abuse/Child Witness,” American Academy of Psychiatry and the Law, Tucson,
     Arizona, October 2010

193. “Psychiatric Disability,” American Academy of Psychiatry and the Law, Tucson, Arizona,
     October 2010

194. “Child Custody,” American Academy of Psychiatry and the Law, Tucson, Arizona,
     October 2010

195. “Juvenile Rights and Juvenile Court,” American Academy of Psychiatry and the Law,
     Tucson, Arizona, October 2010

196. “Right to Treatment,” American Academy of Psychiatry and the Law, Tucson, Arizona,
     October 2010

197. “Sex Offenders and the Law,” American Academy of Psychiatry and the Law, Tucson,
     Arizona, October 2010

198. “Criminal Behavior and Blackouts: Madness, Malingering, or Memory Loss?” American
     Academy of Psychiatry and the Law, Tucson, Arizona, October 2010

199. “Juvenile Malingering: How Do We Assess Children and Adolescents Who Falsify
     Information?” American Academy of Psychiatry and the Law, Tucson, Arizona, October
     2010

200. “PTSD Gone Wild: Nightmare Cases in Court,” American Academy of Psychiatry and
     the Law, Tucson, Arizona, October 2010

201. “Substance-Induced Psychoses: Intoxication, Insanity and Interventions,” American
     Academy of Psychiatry and the Law, Tucson, Arizona, October 2010

202. “Helping Mothers Who Need Help,” American Academy of Psychiatry and the Law,
     Tucson, Arizona, October 2010

203. “The Art of Assessing and Managing Violence: Aggression Reduction Training,” Fall
     Mental Health Conference, Independence Mental Health Institute, Independence, Iowa,
     November 2010




                                         40
Case 2:90-cv-00520-KJM-DB Document 6976-4 Filed 12/07/20 Page 55 of 73


204. “The Art of Assessing & Managing Anger: Aggression Reduction Training,” Fall Mental
     Health Conference, Mahaska Health Partnership, Oskaloosa, Iowa, June 2011

205. “Sexual Tourism,” American Psychiatric Association, Honolulu, Hawaii, May 2011

206. “PTSD Gone Wild: Nightmare Cases in Court,” American Psychiatric Association,
     Honolulu, Hawaii, May 2011

207. “Psychic Harm and Worker’s Comp,” American Academy of Psychiatry and the Law,
     Boston, Massachusetts, October 2011

208. “Death Penalty,” American Academy of Psychiatry and the Law, Boston, Massachusetts,
     October 2011

209. “Correctional Psychiatry,” American Academy of Psychiatry and the Law, Boston,
     Massachusetts, October 2011

210. “Child Abuse/Child Witness,” American Academy of Psychiatry and the Law, Boston,
     Massachusetts, October 2011

211. “Psychiatric Disability,” American Academy of Psychiatry and the Law, Boston,
     Massachusetts, October 2011

212. “Child Custody,” American Academy of Psychiatry and the Law, Boston, Massachusetts,
     October 2011

213. “Juvenile Court and Minor’s Rights,” American Academy of Psychiatry and the Law,
     Boston, Massachusetts, October 2011

214. “Right to Treatment,” American Academy of Psychiatry and the Law, Boston,
     Massachusetts, October 2011

215. “Sexual Offenders and the Law,” American Academy of Psychiatry and the Law, Boston,
     Massachusetts, October 2011

216. “Sexual Offenders: Identification, Risk Assessment, Treatment and Legal Issues,”
     American Academy of Psychiatry and the Law, Boston, Massachusetts, October 2011

217. “Ethics: Children’s Issues,” 17th Annual Psychopharmacology Conference, Nevada
     Psychiatric Association, Las Vegas, Nevada, February 2012

218. “Forensic Fundamentals: First and Foremost,” The Forensic Mental Health Association
     of California Conference, Monterey, California, March 2012




                                         41
Case 2:90-cv-00520-KJM-DB Document 6976-4 Filed 12/07/20 Page 56 of 73


219. “Competency, Sanity and Trial Testimony Training,” South Dakota Human Services
     Center, Yankton, South Dakota, April 2012

220. “Evaluating Amnesia Claims: Forensic Focus on “Forgetting,” and “Recovered
     Memories and Malpractice: When ‘Try to Remember’ Becomes ‘Trial to Remember’”,
     The Royal Australian & New Zealand College of Psychiatrists 2012 Conference, Hong
     Kong, China, September 2012

221. “Believing Doesn’t Make It So: Forensic Education and the Search for Truth,” American
     Academy of Psychiatry and the Law, Montreal, Canada, October 2012

222. “Evaluation and Treatment of Adolescent Sex Offenders,” American Academy of
     Psychiatry and the Law, Montreal, Canada, October 2012

223. “Safety and Security Across the Continuum of Care in Psychiatry,” American Academy
     of Psychiatry and the Law, Montreal, Canada, October 2012

224. “Psychiatric Prescribing: Medicine, Malpractice, and Mayhem,” American Academy of
     Psychiatry and the Law, Montreal, Canada, October 2012

225. “Death Penalty,” American Academy of Psychiatry and the Law, Montreal, Canada,
     October 2012

226. “Correctional Psychiatry,” American Academy of Psychiatry and the Law, Montreal,
     Canada, October 2012

227. “Child Abuse/Child Witness,” American Academy of Psychiatry and the Law, Montreal,
     Canada, October 2012

228. “Psychiatric Disability,” American Academy of Psychiatry and the Law, Montreal,
     Canada, October 2012

229. “Psychic Harm and Workers Compensation,” American Academy of Psychiatry and the
     Law, Montreal, Canada, October 2012

230. “Child Custody,” American Academy of Psychiatry and the Law, Montreal, Canada,
     October 2012

231. “Juvenile Court and Minor’s Rights,” American Academy of Psychiatry and the Law,
     Montreal, Canada, October 2012

232. “Right to Psychiatric Treatment,” American Academy of Psychiatry and the Law,
     Montreal, Canada, October 2012




                                         42
Case 2:90-cv-00520-KJM-DB Document 6976-4 Filed 12/07/20 Page 57 of 73


233. “Sexual Offenders and the Law,” American Academy of Psychiatry and the Law,
     Montreal, Canada, October 2012

234. “The Unconscious Offender: Sleep, Parasomnias, and Amnesia,” American Academy of
     Psychiatry and the Law, Montreal, Canada, October 2012

235. “Involuntary Treatment: How Did We Get Here and Where Do We Go Now?”, Saint
     Elizabeths Hospital Annual Forensic Conference, Washington, DC, March 2013

236. “Psychiatric Prescribing: Medicine, Malpractice, and Mayhem,” American
     Psychiatric Association, San Francisco, May 2013

237. “Treatment for Antisocial Personality Disorder and Psychopathy: Hopeful or Hopeless?”,
     Keynote Speaker, Royal Australian and New Zealand College of Psychiatrists’ 2013
     Congress, Sydney, Australia, May 2013

238. “Death Penalty,” American Academy of Psychiatry and the Law, San Diego, California,
     October 2013

239. “Correctional Psychiatry,” American Academy of Psychiatry and the Law, San Diego,
     California, October 2013

240. “Child Abuse/Child Witness,” American Academy of Psychiatry and the Law, San Diego,
     California, October 2013

241. “Psychiatric Disability,” American Academy of Psychiatry and the Law, San Diego,
     California, October 2013

242. “Psychic Harm and Workers Compensation,” American Academy of Psychiatry and the
     Law, San Diego, California, October 2013

243. “Child Custody,” American Academy of Psychiatry and the Law, San Diego, California,
     October 2013

244. “Juvenile Court and Minor’s Rights,” American Academy of Psychiatry and the Law, San
     Diego, California, October 2013

245. “Right to Psychiatric Treatment,” American Academy of Psychiatry and the Law, San
     Diego, California, October 2013

246. “Sexual Offenders and the Law,” American Academy of Psychiatry and the Law, San
     Diego, California, October 2013

247. “10 Reasons Why Psychiatrists Should DO Their Own Psychometric Testing,” San
     Diego, California, October 2013


                                         43
Case 2:90-cv-00520-KJM-DB Document 6976-4 Filed 12/07/20 Page 58 of 73



248. “Psychological Testing of Feigned Psychosis: Test or Testing,” San Diego, California,
     October 2013

249. “Landmark Case Updates: The Supremes’ Recent Rulings,” San Diego, California,
     October 2013

250. “Psychological Testing of Claimed Amnesia: A Guide to Remember,” San Diego,
     California, October 2013

251. “Treatment of ASPD and Psychopathy: Hope or Hopeless?”, American Psychiatric
     Association Annual Conference, New York City, New York, May 2014

252. “Evaluating Amnesia: A Guide to Remember,” American Psychiatric Association
     Annual Conference, New York City, New York, May 2014

253. “Psychiatry and the Death Penalty,” American Academy of Psychiatry and the Law,
     Chicago, Illinois, October 2014

254. “Correctional Psychiatry,” American Academy of Psychiatry and the Law, Chicago,
     Illinois, October 2014

255. “Child Abuse/Child Witness,” American Academy of Psychiatry and the Law, Chicago,
     Illinois, October 2014

256. “Psychiatric Disability,” American Academy of Psychiatry and the Law, Chicago, Illinois,
     October 2014

257. “Psychic Harm and Workers Compensation,” American Academy of Psychiatry and the
     Law, Chicago, Illinois, October 2014

258. “Child Custody,” American Academy of Psychiatry and the Law, Chicago, Illinois,
     October 2014

259. “Juvenile Court and Minor’s Rights,” American Academy of Psychiatry and the Law,
     Chicago, Illinois, October 2014

260. “Right to Psychiatric Treatment,” American Academy of Psychiatry and the Law,
     Chicago, Illinois, October 2014

261. “Sexual Offenders and the Law,” American Academy of Psychiatry and the Law,
     Chicago, Illinois, October 2014

262. “DSM-5 and Forensic Evaluations: Changes and Challenges”, American Academy of
     Psychiatry and the Law, Chicago, Illinois, October 2014


                                          44
Case 2:90-cv-00520-KJM-DB Document 6976-4 Filed 12/07/20 Page 59 of 73



263. “A Clockwork Orange: Hospitalizing Psychopaths”, American Academy of Psychiatry
     and the Law, Chicago, Illinois, October 2014

264. “APA Council on Psychiatry and the Law: Update”, American Academy of Psychiatry
     and the Law, Chicago, Illinois, October 2014

265. “Analysis of Eyewitness Testimony: Do You See What I See?”, American Academy of
     Psychiatry and the Law, Chicago, Illinois, October 2014

266. “Evaluation of Malingered Psychosis: Testing and Testifying,” American Academy of
     Psychiatry and the Law, Chicago, Illinois, October 2014

267. “Special Victim’s Counsel Course,” United States Army Judge Advocate General's Legal
     Center and School, Charlottesville, Virginia, February 2015

268. “Addressing and Responding to Violence Risk in Juveniles,” University Hospitals Case
     Medical Center Department of Psychiatry Grand Rounds, Case Western Reserve
     University, Cleveland, Ohio, March 2015

269. “DSM-5 and the Law: Changes and Challenges,” St. Joseph's Healthcare – Forensic
     Services, Hamilton, Ontario, Canada, March 2015

270. “Evaluating Amnesia: A Guide to Remember,” St. Joseph's Healthcare – Forensic
     Services, Hamilton, Ontario, Canada, March 2015

271. “Psychic Harm and Worker’s Compensation,” American Academy of Psychiatry and the
     Law, Ft. Lauderdale, FL, October 2015

272. “Psychiatric Disability”, American Academy of Psychiatry and the Law, Ft. Lauderdale,
     FL, October 2015

273. “Correctional Psychiatry,” American Academy of Psychiatry and the Law, Ft. Lauderdale,
     FL, October 2015

274. “Right to Psychiatric Treatment,” American Academy of Psychiatry and the Law, Ft.
     Lauderdale, FL, October 2015

275. “Child Abuse/Child Witness,” American Academy of Psychiatry and the Law, Ft.
     Lauderdale, FL, October 2015

276. “Psychiatry and the Death Penalty,” American Academy of Psychiatry and the Law, Ft.
     Lauderdale, FL, October 2015




                                          45
Case 2:90-cv-00520-KJM-DB Document 6976-4 Filed 12/07/20 Page 60 of 73


277. “Child Custody,” American Academy of Psychiatry and the Law, Ft. Lauderdale, FL,
     October 2015

278. “Juvenile Court and Minor’s Rights,” American Academy of Psychiatry and the Law, Ft.
     Lauderdale, FL, October 2015

279. “Sexual Offenders and the Law,” American Academy of Psychiatry and the Law, Ft.
     Lauderdale, FL, October 2015

280. “The Psychiatrist in Peril: Current Topics in Malpractice,” American Academy of
     Psychiatry and the Law, Ft. Lauderdale, FL, October 2015

281. “Psychological Testing of Claimed Amnesia: A Guide to Remember,” American
     Academy of Psychiatry and the Law, Ft. Lauderdale, FL, October 2015

282. “Forensic Psychiatry and the Death Penalty,” American Academy of Psychiatry and the
     Law, Ft. Lauderdale, FL, October 2015

283. “An Overview of Correctional Psychiatry: Doctors Behind Bars,” 21st Annual
     Psychopharmacology Conference, Nevada Psychiatric Association, Las Vegas, Nevada,
     February 2016

284. “Assessment of Malingering” 21st Annual Psychopharmacology Conference, Nevada
     Psychiatric Association, Las Vegas, Nevada, February 2016

285. “Malpractice Risk Reduction” 21st Annual Psychopharmacology Conference, Nevada
     Psychiatric Association, Las Vegas, Nevada, February 2016

286. “The General Psychiatrist in Court,” 21st Annual Psychopharmacology Conference,
     Nevada Psychiatric Association, Las Vegas, Nevada, February 2016

287. “Persons With Mental Illness at Work: Are They More Violent?” American Psychiatric
     Association Annual Conference, Atlanta, Georgia, May 2016

288. “Juvenile Offenders – Mental Health Issues and Amenability to Treatment,” Royal
     Australian and New Zealand College of Psychiatrists Faculty of Forensic Psychiatry 2016
     Conference, Fremantle, Australia, September 2016

289. “Emerging Populations in Forensic Mental Health,” Royal Australian and New Zealand
     College of Psychiatrists Faculty of Forensic Psychiatry 2016 Conference, Fremantle,
     Australia, September 2016

290. “Psychic Harm and Worker’s Compensation,” The American Academy of Psychiatry and
     the Law, Portland, OR, October 2016



                                          46
Case 2:90-cv-00520-KJM-DB Document 6976-4 Filed 12/07/20 Page 61 of 73


291. “Psychiatric Disability,” The American Academy of Psychiatry and the Law, Portland,
     OR, October 2016

292. “Correctional Psychiatry,” The American Academy of Psychiatry and the Law, Portland,
     OR, October 2016

293. “The Right to Have & Refuse Treatment,” The American Academy of Psychiatry and the
     Law, Portland, OR, October 2016

294. “Child Abuse/Child Witness,” The American Academy of Psychiatry and the Law,
     Portland, OR, October 2016

295. “Death Penalty,” The American Academy of Psychiatry and the Law, Portland, OR,
     October 2016

296. “Child Custody,” The American Academy of Psychiatry and the Law, Portland, OR,
     October 2016

297. “Juvenile Court & Minors’ Rights,” The American Academy of Psychiatry and the Law,
     Portland, OR, October 2016

298. “Sexual Offenders and the Law,” The American Academy of Psychiatry and the Law,
     Portland, OR, October 2016

299. “An Overview of Correctional Mental Healthcare and Malingering Assessments in
     Corrections,” University of California, Los Angeles, December 2016

300. “Malingering Assessments 101: A Clinician’s Guide to Objective Malingering Tests,”
     American Psychiatric Association Annual Conference, San Diego, California, May 2017

301. “Juvenile ‘Psychopaths’: Can Bad Boys Become Good Men?,” Grand Rounds,
     Department of Psychiatry and Behavioral Neuroscience, St. Louis University School of
     Medicine, St. Louis, Missouri, September 2017

302. “Psychic Harm and Worker’s Compensation,” The American Academy of Psychiatry and
     the Law, Denver, CO, October 2017

303. “Psychiatric Disability,” The American Academy of Psychiatry and the Law, Denver, CO,
     October 2017

304. “Correctional Psychiatry,” The American Academy of Psychiatry and the Law, Denver,
     CO, October 2017

305. “Right to Have & Refuse Treatment,” The American Academy of Psychiatry and the
     Law, Denver, CO, October 2017


                                          47
Case 2:90-cv-00520-KJM-DB Document 6976-4 Filed 12/07/20 Page 62 of 73



306. “Child Abuse/Child Witness,” The American Academy of Psychiatry and the Law,
     Denver, CO, October 2017

307. “Death Penalty,” The American Academy of Psychiatry and the Law, Denver, CO,
     October 2017

308. “Child Custody,” The American Academy of Psychiatry and the Law, Denver, CO,
     October 2017

309. “Juvenile Court & Minors’ Rights,” The American Academy of Psychiatry and the Law,
     Denver, CO, October 2017

310. “Sexual Offenders and the Law,” The American Academy of Psychiatry and the Law,
     Denver, CO, October 2017

311. “Assessments of Speech: From Trigger Warning to True Threat,” The American
     Academy of Psychiatry and the Law, Denver, CO, October 2017

312. “Assessment and Treatment of Problematic Sexual Interests,” The American Academy of
     Psychiatry and the Law, Denver, CO, October 2017

313. “’Treatment’ of ASPD in Corrections: Hopeful or Hopeless?”, The American Academy
     of Psychiatry and the Law, Denver, CO, October 2017

314. “Evaluating Malingered ADHD: Pay Attention!”, The American Academy of Psychiatry
     and the Law, Denver, CO, October 2017

315. “White Collar Crime,” The American Academy of Psychiatry and the Law, Denver, CO,
     October 2017

316. “Homicidal Juveniles: Can Bad Boys Be Good Men?”, The American Academy of
     Psychiatry and the Law, Denver, CO, October 2017

317. “Psychiatric Training Behind Bars: Challenges & Opportunities”, The American
     Academy of Psychiatry and the Law, Denver, CO, October 2017

318. “Taking the Wheel: Psychiatrists’ Duties for Patient Driving”, The American Academy of
     Psychiatry and the Law, Denver, CO, October 2017

319. “Assessment and Treatment of Problematic Sexual Interests”, The American Academy of
     Psychiatry and the Law, Denver, CO, October 2017

320. “Treatment of ASPD and Psychopathy: Hopeful or Hopeless?” National
     Psychopharmacology Update, Las Vegas Psychiatric Association, January 2018


                                         48
Case 2:90-cv-00520-KJM-DB Document 6976-4 Filed 12/07/20 Page 63 of 73



321. “Juvenile Sex Offenders”, Kerrville State Hospital Texas State Conference, May 2018

322. “Homicidal and Violent Juveniles,” Kerrville State Hospital Texas State Conference,
     May 2018

323. “Psychic Harm and Worker’s Compensation,” The American Academy of Psychiatry and
     the Law, Austin, TX, October 2018

324. “Psychiatric Disability,” The American Academy of Psychiatry and the Law, Austin, TX,
     October 2018

325. “Correctional Psychiatry,” The American Academy of Psychiatry and the Law, Austin,
     TX, October 2018

326. “Right to Have & Refuse Treatment,” The American Academy of Psychiatry and the
     Law, Austin, TX, October 2018

327. “Child Abuse/Child Witness,” The American Academy of Psychiatry and the Law,
     Austin, TX, October 2018

328. “Death Penalty,” The American Academy of Psychiatry and the Law, Austin, TX,
     October 2018

329. “Child Custody,” The American Academy of Psychiatry and the Law, Austin, TX,
     October 2018

330. “Juvenile Court & Minors’ Rights,” The American Academy of Psychiatry and the Law,
     Austin, TX, October 2018

331. “Sexual Offenders and the Law,” The American Academy of Psychiatry and the Law,
     Austin, TX, October 2018

332. “The Role of the Forensic Psychiatrist in Gun Violence and Reduction Interventions,”
     The American Academy of Psychiatry and the Law, Austin, TX, October 2018

333. “Threatening the President: When Hate Trumps Love,” The American Academy of
       Psychiatry and the Law, Austin, TX, October 2018

334. “Serial Killers and Psychiatry: From Pursuit to Trial,” The American Academy of
       Psychiatry and the Law, Austin, TX, October 2018

335. “The Forensic Psychiatrist on Trial: The Expert, Exposed,” The American Academy of
       Psychiatry and the Law, Austin, TX, October 2018



                                          49
Case 2:90-cv-00520-KJM-DB Document 6976-4 Filed 12/07/20 Page 64 of 73


336. “PTSD Outcomes: Perilous Predictions of Prognosis,” The American Academy of
       Psychiatry and the Law, Austin, TX, October 2018

337. “Recent Cases and Why They Matter,” The American Academy of Psychiatry and the
      Law, Austin, TX, October 2018

338. “Assessment and Treatment of Psychopathy/ASPD, American Psychiatric Association
      Annual Meeting, San Francisco, California, May 2019

339. “Psychic Harm and Worker’s Compensation,” The American Academy of Psychiatry
      and the Law, Baltimore, MD, October 2019

340. “Psychiatric Disability,” The American Academy of Psychiatry and the Law, Baltimore,
     MD, October 2019
341. “Correctional Psychiatry,” The American Academy of Psychiatry and the Law, Baltimore,
     MD, October 2019

342. “Right to Have & Refuse Treatment,” The American Academy of Psychiatry and the
     Law, Baltimore, MD, October 2019

343. “Child Abuse/Child Witness,” The American Academy of Psychiatry and the Law,
     Baltimore, MD, October 2019

344. “Death Penalty,” The American Academy of Psychiatry and the Law, Baltimore, MD,
     October 2019

345. “Child Custody,” The American Academy of Psychiatry and the Law, Baltimore, MD,
     October 2019

346. “Juvenile Court & Minors’ Rights,” The American Academy of Psychiatry and the Law,
     Baltimore, MD, October 2019

347. “Sexual Offenders and the Law,” The American Academy of Psychiatry and the Law,
       Baltimore, MD, October 2019

348. “Forensic Psychiatry, Liaison to Policy Makers: New Mental Health Laws,” The
       American Academy of Psychiatry and the Law, Baltimore, MD, October 2019

349. “License to Kill and Forget: Amnesia in Police Shooting Incidents,” The American
       Academy of Psychiatry and the Law, Baltimore, MD, October 2019

350. “Recent Cases and Why They Matter,” The American Academy of Psychiatry and the
      Law, Baltimore, MD, October 2019




                                         50
Case 2:90-cv-00520-KJM-DB Document 6976-4 Filed 12/07/20 Page 65 of 73


351. “Antisocial Juveniles: Evaluating Their Future,” The American Academy of Psychiatry
      and the Law, Tri-State Chapter Annual Meeting, New York, NY, January 2020

NATIONAL POSTER PRESENTATIONS

1. Quanbeck C, McDermott BE, Zozaya M, Ferranti JA, Scott CL: “Preventing Psychotic
   Violence: The Role of Anti-Psychotics,” American Academy of Psychiatry and the Law,
   Miami, Florida, October 2007

2. Davidson CM, Harlow MC, Chakunta U, Scott CL: “Mandated Treatment of Dual
   Diagnosis in Native American Youth,” American Academy of Psychiatry and the Law,
   Seattle, Washington, October 2008

REGIONAL PRESENTATIONS

1.   “Eating Disorders in Females,” Department of Occupational Health, Walter Reed
     Army Medical Center, Washington, DC, March 1989

2.   “Psychosis and Tourette’s Disorder in a 14-year-old Male,” Grand Rounds, University
     of California, San Francisco, September 1989

3.   “Suicide Assessment in Children and Adolescents,” Department of Psychiatry,
     Letterman Army Medical Center, San Francisco, November 1990
4.   “Parasomnias in Children and Adolescents,” Grand Rounds, University of California,
     San Francisco, March 1991

5.   “Assessing Children’s Reactions to Desert Storm,” San Francisco School District,
     April 1991

6.   “Crisis Management of the Borderline Personality Disorder Patient,” Department of
     Psychiatry, 5th General Hospital, Stuttgart, Germany, October 1991

7.   “Managing the Difficult Patient-from the Severe Somatic to the Chronic Alcoholic,”
     Grand Rounds, 5th General Hospital, Stuttgart, Germany, March 1992

8.   “How to Obtain the Alcohol and Drug History in Adolescents,” Forum of Alcohol and
     Substance Abuse Counselors, Wuerzburg, Germany, October 1992

9.   “Detecting Alcoholism in the Active Duty Troops,” Department of Psychiatry, 67th
     Combat Support Hospital, Wuerzburg, Germany, September 1993

10. “Suicide Prevention in Europe,” Community Forum, Wilflecken, Germany, November
    1993




                                          51
Case 2:90-cv-00520-KJM-DB Document 6976-4 Filed 12/07/20 Page 66 of 73


11. “Conducting the Mental Status Examination- a Primer for Non Psychiatrists,”
    University of Wuerzburg School of Medicine, Wuerzburg, Germany, December 1993

12. “Interviewing the Psychiatric Patient-Detection of Suicide, Homicide and Alcohol
    Dependence,” Wuerzburg University School of Medicine, Wuerzburg, Germany,
    February 1994

13. “An Overview of Munchausen’s Syndrome by Proxy,” Family Advocacy Case
    Management Team, 67th Combat Support Hospital, Wuerzburg, Germany, February
    1994
14. “Tourette’s Disorder and Comorbid Psychiatric Conditions,” Grand Rounds, 67th
    Combat Support Hospital, Wuerzburg, Germany, May 1994

15. “Emergency Psychiatry,” European Medical Student Conference, Wuerzburg,
    Germany, May 1994

16. “Suicide Assessment-Diagnosis and Crisis Management,” Department of Mental
    Health, William Beaumont Army Medical Center, November 1994

17. “Assessment of Homicidal Intent,” Department of Mental Health, William Beaumont
    Army Medical Center, December 1994

18. “Detection of Alcohol Abuse and Dependence,” Department of Mental Health,
    William Beaumont Army Medical Center, January 1995

19. “Conducting the Mental Status Examination,” Department of Mental Health, William
    Beaumont Army Medical Center, February 1995

20. “Geriatric Psychiatric Emergencies,” Department of Mental Health, William
    Beaumont Army Medical Center, March 1995

21. “Child and Adolescent Psychiatric Emergencies,” Department of Mental Health,
    William Beaumont Army Medical Center, April 1995

22. “Steroids and Mental Status Side Effects,” Court Psychiatric Clinic Conference,
    Cleveland, Ohio, September 1995

23. “Overview of Child Abuse and Homicide of Children,” Court Psychiatric Clinic
    Conference, Cleveland, Ohio, January 1996

24. “Child Abuse and the Law,” Case Western Reserve University School of Law,
    February 1996

25. “The Right to Die,” Case Western Reserve University School of Law, March 1996



                                          52
Case 2:90-cv-00520-KJM-DB Document 6976-4 Filed 12/07/20 Page 67 of 73


26. “The Psychiatric Prediction of Dangerousness,” Tulane University Psychiatric Grand
    Rounds, September 1996

27. “Psychiatric Malpractice-from Suicide to Sex,” Tulane University Psychiatric Grand
    Rounds, September 1996

28. “Mental Illness in Inmates-from Mania to Malingering,” Guest Speaker for Elayne
    Hunt Correctional Center Department of Mental Health, September 1996

29. “An Overview of Correctional Mental Health,” American Academy of Psychiatry and
     the Law, National Board Review Course, Puerto Rico, October 1996

30. “An Overview of Attention Deficit Hyperactivity Disorder,” Florida Council of
     Continuing Medical Education, October, Pensacola, Florida, October 1996

31. “The Juvenile Court System,” Tulane University Department of Forensic Psychiatry,
    November 1996

32. “The Detection of Child Physical and Sexual Abuse,” Tulane University Medical
    School Psychiatry Clerkship, January 1997

33. “Mental Illness in Prisons-a Guide for Security Personnel,” Elayne Hunt Correctional
    Center, January 1997

34. “Attention Deficit Hyperactivity Disorder, from Cradle to Grave,” Neuropsychiatry for
    the Primary Care Provider Conference, New Orleans, Louisiana, February 1997

35. “Conducting Child Custody Evaluations-A Guide for the Child Psychiatrist,” Tulane
    University Department of Child Psychiatry, March 1997

36. “Child Custody-An Overview for Lawyers,” Loyola Law School, New Orleans,
    Louisiana, August 1997

37. “The Assessment of Violent Youth,” Tulane University Grand Rounds, September
    1997

38. “The Assessment of Juvenile Sex Offenders,” Feliciana Forensic Facility, Jackson,
    Louisiana, April 1998

39. “The Assessment of Juvenile Violence,” University of California, San Francisco,
    November 1998

40. “Risk Assessment of Juvenile Violence,” Napa State Hospital Grand Rounds, March
    1999



                                          53
Case 2:90-cv-00520-KJM-DB Document 6976-4 Filed 12/07/20 Page 68 of 73


41. “Psychiatry and the Death Penalty,” Northern California Psychiatric Society, Sonoma,
    California, April 1999

42. “The Assessment of Treatment of Sexual Offenders,” UC Davis Grand Rounds,
     Sacramento, California, October 1999

43. “Psychiatry and the American with Disabilities Act,” Sutter General Hospital,
     Sacramento, California, April 2000

44. “Juvenile Court-Past, Present, and Future,” Regional Organization for Child and
     Adolescent Psychiatrists, San Francisco, California, September 2000

45. “Psychiatry and the Death Penalty,” University of California, Department of
     Psychiatry Grand Rounds, September 2000

46. “Sexual Offenders and the Law,” University of California, Davis School of Law,
    September 2000

47. “An Overview of Psychiatric Malpractice,” Napa State Hospital, Grand Rounds, May
    2001

48. “Psychiatry and the Death Penalty,” Folsom State Prison, August 2001

49. “An Overview of Child Abuse and Child Witness Testimony,” University of
    California, Davis, Grand Rounds, September 2001

50. “Sexual Offenders and the Law,” University of California, Davis School of Law,
    September 2001

51. “Legal Issues and Provision of Mental Health Care in Jail,” Los Angeles County Jail,
    December 2001

52. “Forensic Patients-Who Are They and How Did They Get Here?”, Distinguished
    Visiting Scholar Presentation, Napa State Hospital, June 2002

53. “The Management of the Antisocial Personality Disorder,”, Distinguished Visiting
     Scholar Presentation, Napa State Hospital, June 2002

54. “Going to Court,” Truth or Consequences,”, Distinguished Visiting Scholar
     Presentation, Napa State Hospital, June 2002

55. “Juvenile Violence and School Mass Murders,” Guest Keynote Speaker, California
     Psychiatric Association, September 2002

56. “Women Who Kill Their Children, An Insanity Analysis,” Guest Keynote Speaker,


                                          54
Case 2:90-cv-00520-KJM-DB Document 6976-4 Filed 12/07/20 Page 69 of 73


     Northern California OB/GYN Annual Conference, November 2002

57. “Investigative Analysis-Interviewing the Accused,” Guest Speaker, Napa State
     Hospital Police Department, Napa, California, January 2003

58. “An Analysis of the Andrea Yates Case,” Guest Speaker for the UC Davis School of
     Medicine, Psychiatry Student Interest Group, Sacramento, California, March 2003

59. “An Archival Review of Substance Use in 400 NGRI Acquittees,” Forensic Visiting
     Scholar’s Conference, Napa State Hospital, April 2003

60. “An Overview of Juvenile Violence,” Sacramento County Child and Adolescent
     Psychiatry Assessment Clinic, Sacramento, California, June 2003

61. “Trends in Juvenile Violence,” Folsom State Prison, Folsom, California, August 2003

62. “Satanic Cults and Their Participants,” Folsom State Prison, Folsom, California,
    March 2004

63. “Child Witness Testimony,” Folsom State Prison, Folsom, California, August 2004


64. “Mental Illness and Criminal Behavior,” Sacramento County Mental Health Court
     Planning Committee, July 2005

65. “Child Witness Testimony,” Granlibakken MCLE Conference of the Placer County Bar
    Association, Tahoe City, California, April 2007

66. “Malingering in Civil Cases,” Granlibakken MCLE Conference of the Placer County Bar
    Association, Tahoe City, California, April 2007

67. “Psychotherapy 101 for Forensic Offenders,” University of California, Davis and Napa
    State Hospital Visiting Scholars Program, May 2007

68. “Mental Health Documentation,” Vacaville State Prison, California Department of
    Corrections and Rehabilitation, Vacaville, California, September 2007

69. “Child Custody Evaluations: Sorting Fact from Fiction,” Granlibakken MCLE
    Conference of the Placer County Bar Association, Tahoe City, California, April 2008

70. “Assessment of Dangerousness,” Granlibakken MCLE Conference of the Placer County
    Bar Association, Tahoe City, California, April 2008

71. “Forensic Psychiatry,” Cow County Judges Institute/Administrative Office of the Courts,
    Olympic Valley, California, May 2008


                                           55
Case 2:90-cv-00520-KJM-DB Document 6976-4 Filed 12/07/20 Page 70 of 73



72.   “Forensic Aspects of Child Sexual Abuse Allegations,” Central California Regional
      Organization of Child and Adolescent Psychiatry, Sacramento, California, September
      2008

73.   “Psychiatry and the Death Penalty,” Central California Psychiatric Society, Sacramento,
      California, September 2008

75.   “Forensic Psychiatry and the Internet” Sacramento County Jail Psychiatry Services,
      Sacramento, California, September 2008

76.   “Dissociative Identity Disorder & the Law: Disease or Drama?,” Sacramento County
      Jail Psychiatry Services, Sacramento, California, September 2009

77.   “Legal Issues and Involuntary Medications,” Grand Rounds, Napa State Hospital, Napa,
      California, February 2010

78.   “PTSD Gone Wild: Nightmare Cases in Court,” Napa State Hospital, Napa, California,
      September 2010

79.   “Mental Health Issues and Juvenile Court,” Juvenile Delinquency Orientations, Judicial
      Counsel of California, Administrative Office of the Courts, San Francisco, California,
      January 2011

80.   “Forensic Issues in Child Sexual Abuse Allegations,” Joint Annual Conference of The
      Northern California and Central California Regional Organizations of Child and
      Adolescent Psychiatry, Sonoma, California, January 2011

81.   “Mental Health Issues and Juvenile Court,” Juvenile Delinquency Orientations, Judicial
      Counsel of California, Administrative Office of the Courts, San Francisco, California,
      January 2012

82.   “Common Legal Pitfalls in Psychiatry: How to Avoid Them,” Kaiser Permanente
      Continuing Medical Education, Elk Grove, California, March 2012

83.   “Forensic Psychiatric Hospital Care: How Did We Get Here and Where Do We Go
      Now?”, University of California, Davis & Napa State Hospital 14th Annual Forensic
      Visiting Scholars Program, Napa, California, April 2012

84.   “Trends and Interventions for Inpatient Aggression in a Forensic Setting”, University of
      California, Davis & Napa State Hospital 14th Annual Forensic Visiting Scholars
      Program, Napa, California, April 2012




                                           56
Case 2:90-cv-00520-KJM-DB Document 6976-4 Filed 12/07/20 Page 71 of 73


85.   “Treatment” of Antisocial Personality Disorder and Psychopaths,” Napa State
      Hospital/Loma Linda University Forensic Psychiatry Lecture Series, Napa, California,
      June 2013

86.   “Overview of forensic mental health care: provider’s roles and responsibilities,” Napa
      State Hospital/Loma Linda University Forensic Psychiatry Lecture Series, Napa,
      California, July 2013

87.   “Assessment of Dangerousness-Part I: General principles,” Napa State Hospital/Loma
      Linda University Forensic Psychiatry Lecture Series, Napa, California, August 2013

88.   “Assessment of Dangerousness-Part II: Relationship of mental illness symptoms to
      violence,” Napa State Hospital/Loma Linda University Forensic Psychiatry Lecture
      Series, Napa, California, August 2013

89.   “The DSM-V and the Law,” Atascadero State Hospital, Atascadero, California, August
      2013

90.   “Assessment of Dangerousness-Part III: Relationship of substance use to violence,” Napa
      State Hospital/Loma Linda University Forensic Psychiatry Lecture Series, Napa,
      California, September 2013

91.   “Assessment of Dangerousness-Part IV: Structured Clinical Judgment Approach,” Napa
      State Hospital/Loma Linda University Forensic Psychiatry Lecture Series, Napa,
      California, September 2013

92.   “An Overview of Mentally Disordered Offenders (MDO), ‘Getting In and Getting Out’”,
      Napa State Hospital/Loma Linda University Forensic Psychiatry Lecture Series, Napa,
      California, November 2013

93.   “Competency to Stand Trial – Part One”, Napa State Hospital/Loma Linda University
      Forensic Psychiatry Lecture Series, Napa, California, November 2013

94.   “DSM-5 and the Law: A Forensic Focus,” Forensic Mental Health Association of
      California Annual Conference, Monterey, California, March 2014

95.   “Addressing and Responding to Violence Risk in Juveniles,” Central California Regional
      Organization of Child and Adolescent Psychiatry, Sacramento, California, March 2015

96.   “Risk Factors for Violence in the Workplace,” Mental Health and Violence:
      Addressing Concerns at Work and School, UC Davis Health System, Sacramento,
      California, April 2015

97.   “Assessments of Student Populations,” Mental Health and Violence:



                                           57
Case 2:90-cv-00520-KJM-DB Document 6976-4 Filed 12/07/20 Page 72 of 73


      Addressing Concerns at Work and School, UC Davis Health System, Sacramento,
      California, April 2015

98.   “Forensic Training Program,” Violence Reduction Summit, California Department of
      State Hospitals, Napa, CA, October 2015

99.   “The Assessment of Malingering: An Evidence-Based Approach,” Forensic Mental
      Health Association of California Annual Conference, Monterey, California, March 2016

100. “Public Presentations: Substance Matters – But So Does Style!”, Grand Rounds –
     Department of Psychiatry and Behavioral Sciences, University of California, Davis
     Medical Center, Sacramento, California, April 2016

101. "Assessment of Malingering: An Evidence-Based Approach”, Los Angeles County
     Department of Mental Health, Los Angeles, California, June 2016

102. “Correctional Mental Health Overview”, Los Angeles County Department of Mental
     Health, Los Angeles, California, June 2016

103. “Assessment: Malingering and Uncooperative Patients,” University of California, Davis
     and The California Department of State Hospitals Public Forensic Mental Health Form:
     Together, Leading the Way, Sacramento, California, June 2017

104. “Medication Assisted Treatment,” University of California, Davis and The California
      Department of State Hospitals Public Forensic Mental Health Form: Together, Leading
      the Way, Sacramento, California, June 2018

105. “Sanchez: Implications and Treatment,” University of California, Davis and The
      California Department of State Hospitals Public Forensic Mental Health Form: Together,
      Leading the Way, Sacramento, California, June 2018

106. “Legal Issues Related to Assessment of Suicide and Homicide in Adolescents,” Master
      Psych Conference, Santa Barbara, CA, October 2018

107. “Clinical and Legal Challenges in the Treatment of Minors,” Master Psych Conference,
      Santa Barbara, CA, October 2018

108. “Informed Consent of Minors,” Child Psychiatry Residency Didactics Seminar, UC Davis
      Medical Center, Sacramento, CA, January 2019

109. “Substance Use Disorders and the Law: From High to Homicidal,” Forensic Mental
      Health Association of California, Monterey, CA, March 2019

110. “Sexual Offenders and the Law,” Forensic Mental Health Association of California,
      Monterey, CA, March 2019


                                          58
Case 2:90-cv-00520-KJM-DB Document 6976-4 Filed 12/07/20 Page 73 of 73



111. “Assessment of Malingering-An Evidence-Based Approach,” Forensic Psychiatric
      Conference, Kerville, Texas, March 2019

112. “Diversion Overview-A Path Forward,” UC Davis-NSH Forensic Forum, Sacramento,
      California, June 2019

113. “Substance Use Disorders and the Law: From High to Homicidal”, Patton State Hospital,
      Patton, CA November 2019




                                         59
